

Exhibit 10.4
AGREEMENT FOR PURCHASE AND SALE
LEGACY WESLEY VILLAGE APARTMENTS
THIS AGREEMENT FOR PURCHASE AND SALE (this "Agreement") is made and entered into
as of December 29 , 2016 (the "Effective Date") by and between KBS LEGACY
PARTNERS WESLEY LP, a Delaware limited partnership formerly known as KBS Legacy
Partners Wesley LLC, a Delaware limited liability company, and KBS LEGACY
PARTNERS WESLEY LAND LLC, a Delaware limited liability company (collectively,
"Seller"), and BLUEROCK REAL ESTATE, LLC, a Delaware limited liability company
("Buyer"), with reference to the following:
A.    Buyer desires to purchase from Seller, and Seller is prepared to sell to
Buyer, the Property (as hereinafter defined) upon the terms and conditions set
forth in this Agreement.
B.    Subject to the terms and conditions of this Agreement, Seller shall sell,
convey and assign to Buyer with no representation or warranty of any kind or
nature whatsoever except as otherwise specifically provided herein, and Buyer
shall purchase, all of Seller’s rights, title, interest and obligations in, to
and under the following described property (all of which is hereinafter
collectively referred to as the "Property"):
1.    That certain real property located in the City of Charlotte, County of
Mecklenburg, North Carolina commonly referred to as Wesley Village Apartments,
as more particularly described on Exhibit "A" attached hereto, together with all
rights and appurtenances pertaining to such real property, including, without
limitation, all of Seller’s right, title and interest in and to (a) all
minerals, oil, gas, and other hydrocarbon substances thereon; (b) all adjacent
strips, streets, roads, alleys and rights-of-way, public or private, open or
proposed; (c) all development rights, covenants, easements, privileges, and
hereditaments, whether or not of record, and (d) all access, air, water,
riparian, development, utility, and solar rights (the "Real Property");
2.    The personal property owned by Seller which is located on and used in
connection with Seller's business operations on the Real Property as of the
Closing Date (as hereinafter defined), which personal property in existence as
of the Effective Date is listed on Exhibit "B" attached hereto, which personal
property list shall be subject to modification for replacements or substitutions
thereto arising out of normal wear and tear and ordinary usage in the ordinary
course of Seller’s business operations on the Property prior to the Closing (as
hereinafter defined) (collectively, the "Personal Property"), all improvements
and fixtures presently located on the Real Property, including, without
limitation, 301 apartment units, plus amenities, all other buildings and
structures presently located on the Real Property, all apparatus, equipment and
appliances used in connection with the Seller's operation or occupancy thereof,
such as heating and air conditioning and mechanical systems and facilities used
to provide any utility or fire safety services, parking services, refrigeration,
ventilation, trash disposal, recreation or other services thereto but expressly
excluding fixtures, equipment, appliances and personal property owned by tenants
or anyone other than Seller (collectively, the "Improvements");


{00847420.10 46276-000125 }    
1
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




3.    All Assumed Service Contracts (as hereinafter defined in Subsection
2.5.2);
4.    To the extent assignable, Seller’s right, title and interest in (a) all
licenses, license agreements and other similar agreements with licensees or
other persons or entities using any portion of the Real Property or Improvements
other than any such agreements constituting Leases with residential tenants and
other than any instruments evidenced in the Title Report (collectively, the
“Licenses”), a current list of which is attached hereto as Exhibit “N”; (b) all
permits, licenses, certificates of occupancy, if any, entitlements and
governmental approvals to the extent such relate to the Real Property,
Improvements, Personal Property, Leases, or Assumed Service Contracts
(collectively, the “Permits”); (c) the Infrastructure Reimbursement Agreement
dated August 20, 2008 between Seller, as assignee of Wesley Village Development,
LP, and the City of Charlotte (the “IR Agreement”), (d) the name, “Wesley
Village Apartments,” marks, other symbols and general intangibles that relate to
the Real Property or the Improvements including any websites or URLs used solely
in connection with the Property (other than the names KBS Legacy Partners Wesley
LP, KBS Legacy Partners Wesley GP LLC, KBS Legacy Partners Wesley LLC, KBS
Legacy Partners Wesley Land LLC, Legacy Partners Residential, Inc., Legacy
Partners Residential LLC, Legacy Partners, Inc., Legacy Partners, Legacy or
derivatives thereof, KBS Legacy Partners Properties LLC, KBS Legacy Partners
Limited Partnership, and KBS Legacy Partners Apartment REIT; and (e) Warranties
(collectively, the “Intangible Property”). For purposes hereof, “Warranties”
shall mean any construction warranties from the contractors or subcontractors
that were involved in the construction of the Improvements and manufacturer
warranties and guaranties covering the Improvements and Personal Property to the
extent such extend beyond the Closing Date, including, without limitation, roof,
HVAC, water heater and window blind warranties; and
5.    All leases for tenants of the Real Property and other leases or agreements
(excluding any Assumed Service Contracts) with any persons or entities using or
occupying the Real Property or the Improvements or any part thereof, including
any amendments, exhibits, addenda and riders thereto, and guaranties thereof,
which lease agreements reflect a possessory interest in any portion of the Real
Property or the Improvements on or after the Closing Date (as hereinafter
defined) (collectively, the "Leases"), and the balance as of the Closing Date of
any refundable security deposits under the Leases. A current rent roll (“Rent
Roll”) reflecting the Leases as of the Effective Date is attached hereto as
Exhibit “J” identifying the leased premises for each Lease, the term of each
Lease, the rental and other sums payable under each Leases and the amount of any
security deposit held by Seller under each Lease.
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and agreements hereinafter contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer hereby agree as follows:
ARTICLE 1

DEPOSIT
1.1    Buyer’s Earnest Money Deposit. On or prior to the date which is two (2)
business days after the Effective Date, Buyer shall deliver the sum of FIVE
HUNDRED THOUSAND


{00847420.10 46276-000125 }    
2
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




DOLLARS ($500,000.00) in immediately available funds (the "Initial Earnest Money
Deposit") to Madison Title Agency, LLC, National Title Services, 1125 Ocean
Avenue, Lakewood, New Jersey 08701, Attention: Sydney Finelli ("Escrow Agent" or
"Title Insurer"). Upon delivery of the Initial Earnest Money, TWO HUNDRED FIFTY
THOUSAND DOLLARS ($250,000.00) (the “Non-Refundable Portion”) of the Initial
Earnest Money Deposit shall be deemed non-refundable except in connection with
(a) a default by Seller under this Agreement, (b) the termination of this
Agreement in connection with a casualty or condemnation pursuant to Section 2.7
of this Agreement, (c) the election of Buyer to terminate this Agreement
pursuant to Section 2.6.3 as evidenced by written notice to Seller delivered
with respect to any Objectionable Title Matter or Mandatory Cure Item; provided,
however, that with respect to any such termination that permits Buyer to obtain
a refund of the Non-Refundable Portion, any such Objectionable Title Matter must
involve either (1) a matter that will, in Buyer’s reasonable discretion, have a
material effect on the Buyer’s ownership, use, financing or operation of the
Property or the value of the Property or (2) a matter that has been objected to
by Buyer’s lender, (d) the termination of this Agreement as a result of a failed
condition set forth in Article 4 of this Agreement and (e) the termination of
this Agreement as evidenced by written notice to Seller delivered as a result of
any environmental condition affecting the Property which, in Buyer’s or Buyer’s
acquisition lender’s sole discretion, affects the Buyer’s ownership, use,
financing or operation of the Property (each, a “Full Refund Event”). On or
prior to the Approval Date (as hereinafter defined in Section 2.5.3), Buyer
shall have the right to terminate this Agreement in accordance with Section
2.5.3, in which case the Earnest Money Deposit shall be returned to Buyer
(subject to deduction of the Non-Refundable Portion which shall be paid to the
Seller unless Buyer’s election to terminate arises out of one or more of the
Full Refund Events) and the parties shall have no further obligations hereunder
except as otherwise provided herein. In the event that Buyer does not terminate
this Agreement pursuant to the terms of Section 2.5.3, on or prior to the
Approval Date Buyer shall deliver the additional sum of FIVE HUNDRED THOUSAND
DOLLARS ($500,000.00) in immediately available funds (the "Additional Earnest
Money Deposit") to Escrow Agent and the transaction contemplated by this
Agreement shall proceed in accordance with the terms hereof. The Initial Earnest
Money Deposit and the Additional Earnest Money Deposit shall be referenced
herein as the "Earnest Money Deposit". The Earnest Money Deposit shall be held
in accordance with the terms of this Agreement and shall be applied as a credit
to the Purchase Price due to Seller at the Closing. In the event Buyer fails to
timely deposit any portion of the Earnest Money Deposit as provided above, this
Agreement shall immediately terminate. Escrow Agent shall deposit the Earnest
Money Deposit in an interest-bearing account at a bank or other FDIC insured
financial institution reasonably acceptable to Buyer and Seller. Provided Buyer
has not terminated this Agreement pursuant to the terms of Section 2.5.3, after
the Approval Date, the Earnest Money Deposit shall be non-refundable to Buyer
except in the event that (i) Seller defaults under this Agreement, (ii) one or
more of the conditions to Buyer’s obligations to close the purchase of the
Property set forth in Article 4 of this Agreement is not satisfied or waived as
provided therein, or (iii) as otherwise expressly provided herein. Upon
execution of this Agreement, Buyer shall provide Escrow Agent with Buyer’s
Federal tax identification number for reporting of any earnings on the Earnest
Money Deposit. Any interest earned on the Earnest Money Deposit shall be
excluded from the Earnest Money Deposit and shall remain the property of, and
shall be remitted to, Buyer as of Closing or any earlier termination of this
Agreement.


{00847420.10 46276-000125 }    
3
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




1.2    Escrow Agent. Escrow Agent, by acceptance of any funds and/or documents
deposited and/or delivered by Buyer or Seller hereunder, agrees to hold such
funds and/or documents and disburse or deliver same only in accordance with the
terms and conditions of this Agreement. If Escrow Agent is in doubt as to its
duties or liabilities hereunder, it may continue to hold such funds and/or
documents until the parties mutually agree to the disbursement or delivery
thereof, or until an order or judgment of a court of competent jurisdiction
shall determine the rights of the parties hereto. The Escrow Agent is a
depository only and shall not be liable for any loss, damage or cost, including
but not limited to attorneys’ fees and costs, which may be suffered by Seller
and/or Buyer in connection with Escrow Agent’s action or inaction, except in the
event that such loss, damage or cost was caused by Escrow Agent’s gross
negligence or willful failure to perform its duties hereunder. In no
circumstances shall the Escrow Agent be responsible or liable for the failure of
any financial institution into which any funds deposited with Escrow Agent have
been deposited, provided that any such fund deposit was not made in violation of
the applicable provisions of this Agreement.
1.3    Independent Consideration. Contemporaneously with its delivery of the
Initial Earnest Money Deposit, Buyer shall deliver to Escrow Agent additional
funds in the amount of $100.00 (the "Independent Consideration"), which amount
the parties have bargained for and agreed to as consideration for Seller's
execution and delivery of this Agreement. The Independent Consideration is in
addition to and independent of any other consideration or payment provided in
this Agreement, shall be immediately released to Seller by the Escrow Agent upon
receipt, is nonrefundable to Buyer, and shall be retained by Seller
notwithstanding any other provision of this Agreement.
ARTICLE 2

PURCHASE PRICE, PAYMENT, CLOSING, INSPECTION, SURVEY AND TITLE
2.1    Purchase and Sale. Seller agrees to assign and convey the Property to
Buyer, and Buyer agrees to assume and purchase the Property from Seller, subject
to and in accordance with all of the terms, covenants and conditions hereinafter
set forth.
2.2    Purchase Price. The total purchase price for the Property shall be
FIFTY-EIGHT MILLION DOLLARS ($58,000,000.00) (the "Purchase Price"), payable as
set forth in Section 2.3 hereof.
2.3    Payment of Purchase Price. The Purchase Price shall be disbursed to
Seller on the Closing Date pursuant to Seller’s wiring instructions, subject to
the occurrence of the Closing and adjustment for any prorations and cost
allocations specifically set forth herein.
2.4    Closing.
2.4.1    The closing of the sale of the Property in accordance with the terms of
this Agreement (the "Closing") shall occur on February 28, 2017 (the “Closing
Date”). At the Closing, Escrow Agent shall cause the Deed (as defined below) to
be recorded in the Official Records of Mecklenburg County, North Carolina. The
foregoing notwithstanding. Buyer and Seller acknowledge that it is likely that
the Buyer will assign the Agreement to two separate


{00847420.10 46276-000125 }    
4
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




assignees such that there will be two grantees and, in any such event, the
applicable Seller will, notwithstanding the terms of Section 2.4.3, execute and
deliver separate sets of conveyance and transfer documents to the applicable
purchasing entity.
2.4.2    The Closing shall take place at the office of the Escrow Agent, or such
other place as shall be mutually agreed upon by the parties hereto through the
delivery of escrow instructions, it being understood that no physical attendance
by the parties shall be required.
2.4.3    Seller shall deliver the following on or prior to the Closing Date to
Escrow Agent to be held in escrow and delivered to Buyer upon the completion of
the Closing, except for items (g), (h) and (j) which may, at Seller's option,
remain at the leasing office of the Property to be released to Buyer upon the
completion of the Closing and except for item (e) which shall be delivered by
Seller directly to the tenants outside of escrow:
(a) One (1) Special Warranty Deed (the "Deed"), duly executed by Seller and
acknowledged (in substantially the same form as that set forth in Exhibit "C"
attached hereto); provided, however, the Deed covering Parcel 2 (as reflected in
the legal description for the Real Property) will not contain the Restriction
Against Condominium;
(b) One (1) Bill of Sale and Assignment (the "Bill of Sale"), duly executed by
Seller, which conveys to Buyer all of Seller's right, title and interest in and
to all of the Personal Property, and to the extent such is assignable by Seller,
the Intangible Property, including the IR Agreement (as defined below). The Bill
of Sale shall be in substantially the same form as that set forth on Exhibit "D"
attached hereto;
(c) Three (3) of the Assignment and Assumption of Leases (the "Assignment of
Leases") duly executed by Seller, which assigns to Buyer all of Seller's right,
title and interest in and to all Leases and all rights and obligations related
to any refundable security deposits under the Leases to the extent paid or
credited to Buyer at Closing, in form substantially the same as set forth on
Exhibit "E" attached hereto;
(d) Three (3) of the Assignment and Assumption of Contracts (the "Assignment of
Contracts") duly executed by Seller, which assigns to Buyer all Assumed Service
Contracts, in form substantially the same as set forth on Exhibit "F" attached
hereto;
(e) One (1) Notice to the residential tenants of the Property informing them of
the transfer of ownership of the Property and of Buyer's future liability for
their security deposits in the form substantially the same as that set forth on
Exhibit "G" attached hereto (the "Notice to Tenants");
(f) An affidavit, in the form of Exhibit "H", duly executed by Seller, (i)
identifying Seller's United States taxpayer identification number for federal
income tax purposes; and (ii) confirming that Seller is not a "foreign person"
or a "disregarded entity" within the meaning of Section 1445, et seq., of the
Internal Revenue Code of 1986, as amended (the "FIRPTA Affidavit");
(g) Each of the Leases and the Assumed Service Contracts, in original form if
available or otherwise a true and complete copy thereof;


{00847420.10 46276-000125 }    
5
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




(h) One (1) copy of the contents of each tenant file for current tenants of the
Property;


(i) One (1) updated Rent Roll prepared within three (3) business days prior to
the anticipated Closing Date (the "Updated Rent Roll"). The Updated Rent Roll
may be delivered to the Escrow Agent via facsimile or other electronic means;
(j) All keys and security codes for the Property to the extent they are in the
possession or control of Seller;


(k) A title certificate in the form of Exhibit “L” attached hereto to facilitate
the issuance of any title insurance sought by Buyer in connection with the
transactions contemplated hereby, but in no event shall Seller be obligated to
provide any additional certificate, affidavit or indemnity in connection with
such title insurance unless Seller has otherwise agreed pursuant to Section
2.6.3 to deliver same in connection with the Mandatory Cure Items or its
election to cure any Objectionable Title Matter; and


(l) All such other documents duly executed by Seller as may be reasonably
necessary to consummate the transaction contemplated herein, each in form
reasonably acceptable to Seller (provided such documents do not increase in any
material respect the costs to, or liability or obligations of, Seller in a
manner not otherwise provided for herein), including such evidence as may be
reasonably required by the Escrow Agent with respect to the authority of the
person(s) executing the documents required to be executed by Seller on behalf of
Seller and the items required under the Title Report to satisfy all of the
requirements thereunder applicable to Seller.


2.4.4    Buyer shall deliver the following on or before the Closing Date to
Escrow Agent to be held in escrow and disbursed or delivered to Seller at
Closing:
(a)    The Purchase Price which will be paid as set forth in Section 2.3 above;
(b)    Three (3) of the Assignment of Leases, duly executed by Buyer;
(c)    Three (3) of the Assignment of Contracts, duly executed by Buyer; and
(d)    All such other documents duly executed by Buyer as may be reasonably
necessary or desirable to consummate the transaction contemplated herein, each
in form reasonably acceptable to Buyer (provided such documents do not increase
in any material respect the costs to, or liability or obligations of, Buyer in a
manner not otherwise provided herein), including such evidence as may be
reasonably required by the Escrow Agent with respect to the authority of the
person(s) executing the documents required to be executed by Buyer on behalf of
Buyer and the items required under the Title Report to satisfy all of the
requirements thereunder applicable to Buyer.
2.5    Inspection and Due Diligence.


{00847420.10 46276-000125 }    
6
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




2.5.1    If Seller has not previously delivered or made available to Buyer the
following, then not later than the date which is three (3) business days after
the Effective Date, Seller will deliver or make available to Buyer through an
electronic data site, or make available to Buyer by providing access to the same
at the Property, copies of the documents and records regarding the Property
listed below in this Section 2.5.1 to the extent such are in Seller’s possession
or control and which are not legally privileged as reasonably determined by
Seller (collectively, the "Property Materials"). The Property Materials are
being delivered or made available to Buyer to facilitate Buyer’s Physical
Inspections and Other Investigations (as such terms are hereafter defined) of
the Property, and except as otherwise specifically provided in this Agreement,
Seller makes no representations or warranties of any kind or nature whatsoever
regarding the accuracy, completeness or thoroughness of such Property Materials:
(a)    Copies of the Leases and contents of the tenant files for each current
tenant;
(b)    Copies of the Property’s operating statements for the year 2014, 2015 and
2016 through the end of the month prior to the Effective Date;
(c)    A copy of the most recent ALTA survey of the Real Property and
Improvements in Seller’s possession or control;
(d)    Copies of the real property tax bills for the current and past two three
years; and
(e)    A copy of the Seller’s current title insurance policy for the Real
Property;
(f)    Service and operating leases and contracts regarding the use, maintenance
and operation of the Property, together with any amendments or letter agreements
relating thereto (collectively, the "Service Contracts"), which Service
Contracts are identified on Exhibit "I" attached hereto; and
(g)    The additional items set forth on Exhibit “M” attached hereto and
incorporated herein.
2.5.2    Subject to the terms hereof, Buyer shall notify Seller in writing on or
prior to the Approval Date of the Service Contracts which it elects to assume in
connection with its purchase of the Property (the "Assumed Service Contracts");
provided, however, that Buyer shall be deemed to have elected to assume i) any
Service Contract which has a termination date after the Closing Date and which
cannot be terminated by Seller on thirty (30) days prior notice without the
payment of a penalty or fee in excess of $5,000 and ii) any Service Contracts
for which Buyer failed to deliver notice of its election not to assume on or
prior to the Approval Date.
2.5.3    Buyer shall have from the Effective Date until 5:00 pm Pacific Time on
the date which is thirty (30) days after the Effective Date (the "Approval
Date"), and thereafter through Closing if the Agreement is not terminated in
accordance with the terms of this Section 2.5.3, to inspect the Property and to
make any other investigations set forth herein below. Subject to the rights of
tenants in possession, Buyer and its agents, employees and contractors


{00847420.10 46276-000125 }    
7
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




shall be afforded reasonable access to the Property during normal business
hours, following at least two (2) business days' prior notice to Seller for
in-unit inspections and following at least twenty four (24) hours prior notice
to Seller for all other inspections, for the purpose of making such inspections
and investigations which Buyer elects with respect to the physical condition of
the Property, including, without limitation, soils and compaction studies,
engineering and geotechnical studies, Americans with Disabilities Act ("ADA")
compliance studies, OSHA compliance studies, inspections to confirm compliance
with any state or local laws or ordinances related to public health and safety
issues (including any applicable water conservation, seismic or smoke detector
and sprinkler requirements), seismic tests, environmental studies (including,
without limitation, surface and subsurface tests, borings, samplings and
measurements) and a survey of the Property (collectively, the "Physical
Inspections"). Notwithstanding the foregoing, any destructive or invasive
testing or investigation related to the Physical Inspections shall require the
prior written consent of Seller, which consent may be withheld in Seller's sole
and absolute discretion. In any event, Buyer shall be solely responsible for any
corrective or repair work necessitated by Buyer’s Physical Inspections and any
such corrective or repair work shall be promptly undertaken by or on behalf of
Buyer. Seller will have the right to have a representative of Seller accompany
Buyer and Buyer’s representatives, agents, or assignees while they are on the
Property; provided, however, that Seller’s election to not accompany Buyer (or
failure to notify Buyer that Seller wishes to accompany Buyer) shall not delay
or otherwise impact Buyer’s right to undertake such Physical Inspections or
Other Investigations. Prior to any entry upon the Property, Buyer or Buyer’s
third party consultants shall be required to provide to Seller current
certificates of insurance evidencing that Buyer or the applicable third parties
have in place commercial general liability insurance, including public liability
and property damage insurance, in the amount of at least Two Million Dollars
($2,000,000), combined single limit for personal injuries or death of persons or
property damage occurring in or about the Property. Such insurance shall: (i)
name the Seller as an additional insured; (ii) specifically cover the liability
assumed by Buyer under this Agreement; (iii) be issued by an insurance company
reasonably acceptable to Seller; (iv) be primary and noncontributory with any
insurance which may be carried by Seller; and (v) provide that said insurance
shall not be cancelled or coverage changed unless fifteen (15) days' prior
written notice shall have been given to Seller. Buyer shall deliver said
certificates of insurance to Seller on or before entering the Property. In the
event Buyer shall fail to procure and provide satisfactory evidence of such
insurance, Seller may prohibit Buyer and its agents, employees and contractors
from entering the Property. In addition to the Physical Inspections, Buyer may
conduct any feasibility studies and other investigations of the Property which
it desires or which would be deemed reasonable and prudent in connection with
the acquisition of the Property (the "Other Investigations"), which Other
Investigations may include without limitation the Property’s compliance with all
applicable laws, codes, ordinances and regulations which relate to the use,
operation and occupancy of the Property, any permit, zoning, land use and
related matters, any proposed impositions, assessments or governmental
regulations which may affect or do affect the Property, and any financial and
economic assessments related to the Property (including operational matters) and
the market area. Notwithstanding the foregoing, Buyer shall not contact any
governmental authority having jurisdiction over the Property without Seller’s
express written consent (which shall not be unreasonably withheld) other than
(i) contacts with the applicable governmental agencies regarding the IR
Agreement and the admission of the Property to the applicable North Carolina


{00847420.10 46276-000125 }    
8
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




Brownfields program and (ii) ordinary contacts normally associated with routine
due diligence examinations that do not involve any material discussions with
governmental officials (except to the extent necessary to request records,
discuss current zoning, development and easement matters affecting the Property
or undertake routine inspections). Buyer shall not interfere with any tenant’s
right to use or possession of the Property while conducting such Physical
Inspections and Other Investigations of the Property and Buyer shall utilize its
commercially reasonable best efforts to schedule all of its inspections of the
interior of each apartment, retail or office unit at the same time. Seller shall
reasonably cooperate with Buyer at no cost or liability to Seller in connection
with such Physical Inspections and Other Investigations of the Property. In the
event this Agreement is terminated for any reason other than Seller’s default,
if requested by Seller and subject to reimbursement for the costs thereof in an
amount not to exceed $35,000, Buyer shall promptly deliver, without any warranty
regarding the contents thereof, to Seller copies of all third party physical
inspection reports, plans, specifications, geotechnical and soils reports,
surveys, engineering reports, environmental and other third party inspection
reports prepared by or on behalf of Buyer in connection with the Physical
Inspection and Other Investigations or Buyer's proposed development of the
Property. Seller shall be responsible for working directly with the service
provider with respect to any reliance letters at Seller's election.
Buyer shall notify Seller in writing, at its sole discretion, of its approval or
disapproval of its Physical Inspections and Other Investigations of the Property
on or prior to the Approval Date (the "Inspection Notice"). If Buyer’s
Inspection Notice is timely delivered and unconditionally indicates Buyer’s
approval of its Physical Inspections and Other Investigations of the Property,
then the transaction contemplated by this Agreement shall proceed in accordance
with the terms hereof and the Buyer shall be obligated to deposit the Additional
Earnest Money Deposit in accordance with the terms of Section 1.1 hereof. If
Buyer fails to timely deliver the Inspection Notice on or before the Approval
Date, or if Buyer’s Inspection Notice does not unconditionally indicate Buyer’s
approval of its Physical Inspections and Other Investigations of the Property,
this Agreement shall immediately terminate, the Initial Earnest Money Deposit
(after deducting the Non-Refundable Portion which shall be remitted to Seller
unless the election to terminate arises out of one of the Full Refund Events set
forth in Section 1.1, in which event the entire Initial Earnest Money Deposit
shall be remitted to Buyer) shall be returned to Buyer and the rights and
obligations of the parties hereunder, other than as otherwise expressly set
forth in this Agreement, shall terminate.
2.5.4    Buyer agrees to indemnify, defend (with counsel reasonably acceptable
to Seller) and hold Seller harmless from and against any and all damages, injury
to property or people, claims, demands, losses, liabilities, liens, judgments,
costs and expenses including, without limitation, reasonable attorneys fees and
disbursements, arising out of the Physical Inspections or Other Investigations
or out of the conduct of Buyer, its employees, agents, contractors and
consultants in conducting its Physical Inspections and Other Investigations of
the Property provided that Buyer will not be responsible for indemnifying,
defending or holding harmless the Seller with respect to (a) the mere discovery
or inadvertent disturbance of pre-existing conditions at the Property, including
Hazardous Materials or mold or microorganisms, or any violation of Environmental
Laws at the Property, unless exacerbated by Buyer, (b) defects in the Property,
(c) noncompliance of the Property with applicable laws or (d) any matters caused
by the negligence, gross negligence or willful misconduct of the Seller or its
affiliates or the


{00847420.10 46276-000125 }    
9
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




property manager. Such indemnification shall survive the Closing or termination
of this Agreement.
2.6    Title and Survey Inspection. Promptly following the Effective Date, Buyer
shall order and obtain (and provide Seller with a copy of), a preliminary title
report or commitment for title insurance for the Property, together with copies
of all documents affecting title referenced therein (the "Title Report"), which
Title Report shall be issued by Title Insurer for purposes of issuing the Title
Policy (as hereinafter defined) in the amount of the Purchase Price. Buyer may
cause to be prepared at Buyer's expense, with a copy to be delivered to Seller,
a new or updated ALTA survey of the Property (the "Survey").
2.6.1 On or prior to the date which is five (5) business days prior to the
Approval Date (the "Title Review Deadline"), Buyer shall notify Seller in
writing of Buyer's approval or disapproval of the state of title to the Property
as reflected in the Title Report and the Survey (collectively, the "State of
Title"). Any disapproval of any portion of the State of Title shall identify the
objectionable matters set forth in the Title Report and/or the Survey. Failure
to timely provide a notice of approval or disapproval of the State of Title as
provided above shall be deemed approval thereof and a waiver by Buyer of any
objection thereto. Notwithstanding anything herein to the contrary, Seller
agrees to satisfy at Closing, and Buyer will not need to separately object to,
any and all monetary liens and monetary encumbrances of any kind recorded
against the Property; provided, however, with respect to any involuntary
monetary liens or involuntary monetary encumbrances that affect the Property and
that are not known to the Seller as of the Effective Date, Seller’s obligation
to cure shall be limited to such involuntary monetary liens and involuntary
monetary encumbrances that in the aggregate do not exceed $100,000 (the
“Mandatory Cure Items”). The term "Permitted Exceptions" shall be defined herein
as all matters which have been approved or deemed approved by Buyer in
accordance with this Section 2.6.1 and Section 2.6.2 hereof, and those
Objectionable Title Matters (as hereinafter defined) waived or deemed waived by
Buyer pursuant to Section 2.6.3 hereof. The lien of any current real property
taxes and assessments that are not yet due and payable, the lien of supplemental
real property taxes relating to the sale of the Property to Buyer and the rights
of parties in possession pursuant to the Leases shall be deemed approved by
Buyer and shall therefore constitute Permitted Exceptions. In addition, if Buyer
does not obtain the Survey prior to the Title Review Deadline, then Buyer shall
be deemed to have approved any exceptions, encroachments, encumbrances or other
matters that would have been disclosed by an accurate ALTA survey as of the
Title Review Deadline and such matters shall therefore constitute Permitted
Exceptions.
2.6.2 In the event any additional title exceptions (each an "Additional
Exception") are reported or discovered by the Title Insurer or Buyer after the
date of the Title Report, Buyer shall give Seller written notice of Buyer's
objection, if any, to such Additional Exception on or prior to the later of the
Title Review Deadline or five (5) business days after receipt of written notice
of any such Additional Exception, but in no event later than the then scheduled
Closing Date. Buyer shall only be entitled to object to those Additional
Exceptions that (a) constitute a Mandatory Cure Item, or (b)(i) materially and
adversely affect the value of the Property or Buyer's intended use of the
Property, (ii) were not caused, created or consented to in writing by Buyer,
(iii) were not previously reflected in the Title Report, and (iv) were not


{00847420.10 46276-000125 }    
10
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




reflected on the Survey (or, if Buyer did not obtain the Survey prior to the
Title Review Deadline, would not have been reflected in an updated ALTA Survey
obtained prior to the Title Review Deadline). The failure of Buyer to give
timely notice of objection to any Additional Exception (other than any Mandatory
Cure Item which shall in all cases be satisfied whether or not the subject of an
objection by Buyer) which Buyer is entitled to object to within the aforesaid
time period shall be deemed approval by Buyer of such Additional Exception and a
waiver by Buyer of any objection thereto. Any Additional Exceptions which Buyer
is not entitled to object to shall be deemed approved by Buyer and constitute
Permitted Exceptions.
2.6.3 In the event that Buyer delivers to Seller an appropriate written notice
of objection pursuant to and in accordance with Section 2.6.1 and/or Section
2.6.2 above (each such expressly disapproved matter identified in any such
notice being referenced herein as an "Objectionable Title Matter"), Seller, in
its sole discretion, within three (3) business days after receipt of Buyer's
notice of an Objectionable Title Matter (the "Cure Notice Period"), may advise
Buyer in writing whether Seller will attempt to cure such Objectionable Title
Matter. In the event that Seller elects to attempt to cure such Objectionable
Title Matter, Seller shall have until the then scheduled Closing Date to
effectuate such cure; provided, however, if Seller elects to attempt to cure an
Additional Exception, the Closing Date shall be automatically extended until
Seller completes the cure but in no event shall such extension extend beyond the
date of Closing set forth in Section 2.4.1 above by more than fifteen (15) days
if Buyer has rate locked its acquisition financing or thirty (30) days after the
date for Closing set forth in Section 2.4.1 above if Buyer has not rate locked
its acquisition financing and, in either such case, written notice of the need
for such extension shall be provided to Buyer concurrently with any election to
cure. If Seller determines in its sole discretion that it will be unable or
unwilling to cure any Objectionable Title Matters which it elected to attempt to
cure as provided above, Seller shall deliver written notice thereof to Buyer as
soon as such determination is made but in no event later than the then scheduled
Closing Date (each a "Notice of Inability to Cure").
In the event that Seller (a) advises Buyer in writing prior to the expiration of
an applicable Cure Notice Period of its election not to cure an Objectionable
Title Matter, or (b) fails to advise Buyer in writing prior to the expiration of
an applicable Cure Notice Period that Seller will attempt to cure an
Objectionable Title Matter (other than in the case of any Mandatory Cure Item,
which shall in all events be satisfied), Buyer shall have the right, in Buyer's
sole and absolute discretion, to provide written notice to Seller (the
applicable notice deadline below being referred to as the "Waiver Notice
Period"), within two (2) business days after Buyer's receipt of Seller's written
notice for (a) above, or within two (2) business days after the expiration of
the applicable Cure Notice Period for (b) above, that Buyer elects to either (i)
waive the uncured Objectionable Title Matters without any adjustment to the
Purchase Price (in each instance, a "Title Waiver Notice") and proceed with the
Closing, or (ii) terminate this Agreement in which event the Earnest Money
Deposit less the Non-Refundable Deposit (unless the election to so terminate
arises out of a Full Refund Event, in which event the entire Earnest Money
Deposit) will be returned to Buyer and the rights and obligations of the parties
hereunder shall terminate, except as otherwise expressly set forth in this
Agreement. In the event that Buyer fails to deliver a termination notice or a
Title Waiver Notice during an applicable Waiver Notice Period, Buyer shall be
deemed to have delivered a Title Waiver Notice. The foregoing notwithstanding,
if Seller (i) does not cure any Mandatory Cure Item on or before Closing or (ii)


{00847420.10 46276-000125 }    
11
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




delivers a Notice of Inability to Cure to Buyer (or otherwise fails to cure any
matter which Seller elected to attempt to cure), Seller shall be deemed in
default under this Agreement and Buyer shall have the rights set forth in
Section 8.2 of this Agreement.
2.7    Damage, Destruction or Condemnation. If, before legal title or possession
of the Property has been transferred to Buyer, any portion of the Property,
which portion will cost $500,000 or more to restore, is damaged or destroyed
without fault of Buyer, then Buyer shall have the option to either (i) terminate
this Agreement, in which event the rights and obligations of the parties
hereunder shall terminate except as otherwise expressly set forth in this
Agreement, and Buyer shall be entitled to a return of the entire Earnest Money
Deposit, or (ii) proceed with the purchase of the Property without any
adjustment to the Purchase Price, in which latter case Seller shall provide
Buyer with a credit equal to the amount of any deductible under the Seller’s
insurance and assign to Buyer any amounts due from or pay to Buyer any amounts
received from Seller's casualty insurance company as a result of the damage or
destruction, excepting therefrom any amounts payable for lost rental or other
income for any period prior to Closing. In the event such damage will cost less
than $500,000 to restore, then the transaction shall proceed in accordance with
(ii) above.
If, before legal title or possession of the Property has been transferred to
Buyer, any portion of the Property with a value of $500,000 or more or any
portion of the Property involving access to, or parking on, the Property which
results in a violation of any existing zoning or other regulatory scheme is
taken by eminent domain by any governmental entity, then Buyer shall have the
option to either (a) terminate this Agreement, in which event the rights and
obligations of the parties hereunder shall terminate except as otherwise
expressly set forth in this Agreement, and Buyer shall be entitled to a return
of the entire Earnest Money Deposit, or (b) proceed with the purchase of the
Property without any adjustment to the Purchase Price, in which latter case
Seller shall assign to Buyer any amounts due from or pay to Buyer any amounts
received from any governmental entity as a result of the taking. In the event
both (i) the portion of the Property which is taken has a value of less than
$500,000 and (ii) no portion of the Property involving access to, or parking on,
the Property which results in a violation of any existing zoning or other
regulatory scheme is taken, then the transaction shall proceed in accordance
with (b) above.
2.8    Closing Costs.
2.8.1    Buyer’s Costs. Buyer will pay the following costs and expenses in
connection with the transactions contemplated in this Agreement:
(i)    All title insurance premiums for the Title Policy (other than any
premiums for any endorsements obtained by or on behalf of Seller to cure any
Objectionable Title Matter or Mandatory Cure Item that Seller has elected or is
required to cure, which shall be at the cost of the Seller) and any lender’s
title policy; any costs incurred in connection with the Survey; all search and
title examination related costs; recording fees incurred in connection with the
recording of the Deed; fifty percent (50%) of the escrow fees charged by the
Escrow Agent; and


{00847420.10 46276-000125 }    
12
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




(ii)    Any and all costs, fees and expenses of Buyer’s attorneys, advisors and
consultants incurred in connection with the preparation, review and negotiation
of this Agreement and the transactions and the Closing contemplated herein
(including any and all costs associated with Buyer’s financing of the Property),
and the costs fees and expenses of Buyer’s Physical Inspections and Other
Investigations of the Property and any other due diligence related activities.
2.8.2    Seller’s Costs. Seller will pay the following costs and expenses in
connection with the transactions contemplated in this Agreement:
(i)    All transfer taxes, transfer fees, excise taxes, stamp fees, or similar
taxes incurred in connection with the transfer of the Property; any premiums for
any endorsements obtained by or on behalf of Seller to cure any Objectionable
Title Matter or Mandatory Cure Item that Seller has elected or is required to
cure; fifty percent (50%) of any escrow fees charged by the Escrow Agent; and
(ii)    Any and all costs and fees of Seller’s attorneys and/or advisors
incurred in connection with the preparation, review and the negotiation of this
Agreement and the transactions and the Closing contemplated herein.
2.9    Prorations. All prorations and adjustments shall be made as of the
Closing Date based on the actual number of days in the month of Closing and
Buyer shall be deemed the owner of the Property on the Closing Date for
proration purposes. Except as otherwise provided below, any proration which must
be estimated at Closing, and any erroneous prorations or omitted prorations,
shall be reprorated and finally adjusted as soon as practicable but in no event
later than ninety (90) days after the Closing Date (or in the case of any real
property or personal property taxes, no later than thirty (30) days after the
then current bill therefor is rendered), with any refunds payable to Seller or
Buyer to be made as soon as practicable; otherwise, all prorations shall be
final. The terms of this Section 2.9 shall expressly survive Closing.
2.9.1    Rents due or paid under the Leases shall be prorated to the Closing
Date based upon rents actually collected for the month of Closing as reflected
on the Updated Rent Roll or any revision thereof. After the Closing, Seller may
continue to pursue collection of any delinquent rents applicable to the period
on or prior to the Closing Date if the collection activities related thereto
were commenced prior to the Closing or the tenant no longer resides at or
occupies any portion of the Property, but not otherwise. Rents allocable to the
period prior to the Closing Date will be the property of Seller and rents
allocable to the period from and after the Closing Date will be the property of
Buyer. With respect to any delinquent rent, Buyer shall include such rent in its
regular billing and pay to Seller any rent actually collected within ninety (90)
days following the Closing Date which is applicable to the period preceding the
Closing Date; provided, however, it is understood and agreed that all rent
collected by Buyer shall be applied (a) first to any rent then owed by the
applicable tenant which accrued from and after the Closing Date, and (b) then to
unpaid rent of such tenant which accrued prior to the Closing Date with offset
for the reasonable allocation of any collection costs related thereto. In the
event any rent is paid by tenants under the Leases directly to Seller after
Closing, Seller shall pay Buyer any such rent which is applicable to the period
from and after the Closing Date. Buyer shall have no obligation to pay Seller
any rent collected by Buyer after the date which is ninety (90)


{00847420.10 46276-000125 }    
13
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




days after the Closing Date, and Buyer shall be under no obligation to collect
or pursue unpaid rent.
2.9.2    Seller’s insurance policies will not be assigned to Buyer. Accordingly,
Buyer shall secure its own casualty insurance effective as of the Closing Date,
and Seller shall be entitled to any unearned premium of any existing policy as
of the Closing Date.
2.9.3    Water, electric, telephone and all other utility and fuel charges to
the extent not billed directly to tenants of the Property shall be prorated
ratably on the basis of the last ascertainable bills (and reprorated in
accordance herewith upon receipt of the actual bills and invoices) unless final
meter readings and final billing can be obtained. Seller shall also be entitled
to pursue and retain any applicable refunds of security deposits paid by or on
behalf of Seller to any utility companies. Buyer shall be solely responsible for
making any deposits and arrangements required for utilities and other services
to continue to serve the Property after the Closing.
2.9.4    Any assessments affecting the Property which are not delinquent shall
be prorated as of the Closing Date based upon the latest data available.
2.9.5    Real property and personal property taxes for the year of Closing shall
be prorated on an accrual basis as of the Closing Date on the basis of actual
bills therefor if available. If such bills are not available, then such taxes
and other charges shall be prorated on the basis of the most currently available
tax bills and, thereafter, promptly re-prorated upon the availability of actual
bills for the applicable period. Any and all rebates or reductions in taxes
received subsequent to Closing for the calendar year in which Closing occurs,
net of costs of obtaining the same (including without limitation reasonable
attorneys’ fees) and net of any amounts due to tenants, shall be prorated as of
the Closing Date, when received. The current installment of all special
assessments, if any, which are a lien against the Property at the time of
Closing and which are being or may be paid in installments shall be prorated as
of the Closing Date.
2.9.6    All costs and expenses of maintaining and operating the Property which
have been incurred prior to the Closing Date shall be paid by Seller and all
costs and expenses of maintaining and operating the Property on and after the
Closing Date shall be paid by Buyer. All prepaid costs and expenses of operating
the Property which have accrued as of the Closing Date, but which are allocable
to the operation of the Property from and after the Closing Date, shall be
adjusted as a credit for the Seller as of the Closing Date.
2.9.7    Portions of advance rentals, if any, paid by any tenant under any of
the Leases which are applicable to periods after the Closing Date shall be
transferred to Buyer at the Closing.
2.9.8    An amount equal to the remaining balance as of the Closing Date of all
refundable security deposits paid by tenants of the Property (including pet
deposits and similar fees) pursuant to the Leases, including any interest owed
thereon (if applicable), the responsibility for which will be assumed by Buyer
at the Closing, shall be credited to Buyer at the Closing.


{00847420.10 46276-000125 }    
14
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




2.9.9    Fees and charges under the Assumed Service Contracts, excluding any
prepaid door fees, marketing fees or similar amounts, shall be prorated at the
Closing.
2.10    Covenants of Seller Prior to Closing. During the period from the
Effective Date until the earlier of (a) the Closing, or (b) the termination of
this Agreement, Seller shall, in addition to the covenants set forth elsewhere
in this Agreement:
(a)    Maintain any existing insurance coverage for the Improvements;
(b)    Not permit or suffer to exist any new encumbrance, charge or lien
(excluding the Permitted Exceptions) against the Property unless such
encumbrance, charge or lien is a Lease or has been approved in writing by Buyer,
or unless such encumbrance, charge or lien will be removed by Seller prior to
the Closing or is otherwise permitted hereunder;
(c)    Other than Leases, not, without Buyer’s prior written consent (not to be
unreasonably withheld, conditioned or delayed), enter into any new Service
Contracts affecting the Property, or amend any existing Service Contracts
affecting the Property, which cannot be canceled upon thirty (30) days prior
notice or terminated at the Closing without penalty;
(d)    Continue to operate and maintain the Property in substantially the same
manner in which the Property is currently operated and maintained, including the
leasing of vacant apartments and the renewal of existing Leases based on
Seller’s current practices and subject to market conditions; provided, however,
any new Leases or renewals of existing Leases executed by Seller after the
Approval Date shall be on the form provided to Buyer without material
modification for a term of no less than six (6) months (other than
month-to-month extensions of existing Leases) and not more than 15 months and
consistent with Yieldstar rents; provided further, however, in no event shall
Seller grant more than one (1) month free rent concession for any new Lease (to
be taken up front and not amortized over the course of the Lease);
(e)    Promptly after receipt, Seller shall provide Buyer with copies of any
written notices that Seller receives with respect to (i) any special assessments
or proposed increases in the valuation of the Property; (ii) any condemnation or
eminent domain proceedings affecting the Property; or (iii) any violation of any
Environmental Law or any zoning, health, fire, safety or other law, regulation
or code applicable to the Property. In addition, Seller shall deliver or cause
to be delivered to Buyer, promptly upon receipt thereof by Seller, copies of any
written notices of default given or received by Seller under any of the Service
Contracts or Leases;
(f)    Seller will advise Buyer promptly of any litigation, arbitration
proceeding or administrative hearing that materially affects Seller or the
Property and that is instituted after the Effective Date and prior to the
Closing Date of which Seller has actual knowledge;


{00847420.10 46276-000125 }    
15
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




(g)    Seller will not settle, compromise, withdraw or terminate any real estate
tax appeal or proceeding affecting the Property other than any relating solely
to periods prior to calendar year 2017 (which Seller retains the full and
unfettered right to settle or compromise, and any refunds applicable to such
period shall belong solely to Seller); and
(h)    Seller shall either i) "make ready" each vacant apartment unit in the
Property which is vacant five or more days prior to the Closing Date or ii)
provide Buyer with a credit against the Purchase Price in the amount of $750 for
each such unit that is not in "make ready" condition in accordance with this
subsection. A formerly occupied vacant apartment unit shall be “make ready” if
its condition is consistent with the condition of vacant units currently being
marketed to and accepted for rental by tenants of comparable vacant apartment
units in the Property, including the existence of appliances of similar quality
as contained in such other units that are in working condition. Buyer shall
inspect each vacant apartment unit prior to the Closing to determine if such is
in “make ready” condition and Seller, after the Closing, shall have no
obligation related to any unit which was not in “make ready” condition as of
Closing.
ARTICLE 3

REPRESENTATIONS AND WARRANTIES
3.1    Seller’s Representations and Warranties. As of the Effective Date and
effective through and as of the Closing Date, Seller hereby represents, warrants
and covenants to Buyer the following, unless otherwise disclosed in writing to
Buyer on or before the Effective Date (which warranties, representations and
covenants shall survive the Closing subject to Section 3.3 below):
3.1.1    Each party constituting Seller is validly formed and duly authorized as
a limited liability company and in good standing under the laws of the State of
Delaware, and has full power and authority, to enter into and perform this
Agreement in accordance with its terms; all proceedings required to be taken by
or on behalf of Seller to authorize it to make, deliver and carry out the terms
of this Agreement have been duly and properly taken, and the individual
executing this Agreement on behalf of Seller has the legal power, right and
actual authority to bind Seller to the terms and conditions of this Agreement;
3.1.2    This Agreement is a valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, subject to the effect of applicable
bankruptcy, insolvency, reorganization, or other similar laws affecting the
rights of creditors generally;
3.1.3    There are no actions, suits, litigation or proceedings pending or, to
Seller’s actual knowledge, threatened, which would adversely affect Buyer or the
Property (other than possible unlawful detainer actions) or affect the right,
power or authority of Seller to enter into and perform this Agreement in
accordance with its terms, or which question the validity or enforceability of
this Agreement or of any action taken by Seller under this Agreement, in any
court or before any governmental authority, domestic or foreign (including, but
not limited to, any pending claims by the tenants or any guests or invitees);


{00847420.10 46276-000125 }    
16
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




3.1.4    The execution of and entry into this Agreement, and the execution and
delivery of the documents and instruments to be executed and delivered by Seller
on the Closing Date, and the performance by Seller of Seller’s duties and
obligations under this Agreement and of all other acts necessary and appropriate
for the consummation of the transactions contemplated by and provided for in
this Agreement are not in violation of any contract, agreement or other
instrument to which Seller is a party or to which the Property is subject, any
judicial order or judgment of any nature by which Seller is bound or to which
the Property is subject, or Seller’s organizational documents;
3.1.5    Seller has no actual knowledge, and has received no formal written
notice from any governmental authorities, that eminent domain proceedings for
the condemnation of the Property or any portion thereof are pending or
threatened; and
3.1.6    Seller has not engaged in any dealings or transactions, directly or
indirectly, (i) in contravention of any U.S., international or other money
laundering regulations or conventions, including, without limitation, the United
States Bank Secrecy Act, the United States Money Laundering Control Act of 1986,
the United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001, Trading with the Enemy Act (50 U.S.C. §1 et seq., as
amended), or any foreign asset control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, or (ii) in contravention of
Executive Order No. 13224 dated September 24, 2001 issued by the President of
the United States (Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
as may be amended or supplemented from time to time (the "Anti-Terrorism Order")
or on behalf of terrorists or terrorist organizations, including those persons
or entities that are included on any relevant lists maintained by the United
Nations, North Atlantic Treaty Organization, Organization of Economic
Cooperation and Development, Financial Action Task Force, U.S. Office of Foreign
Assets Control, U.S. Securities & Exchange Commission, U.S. Federal Bureau of
Investigation, U.S. Central Intelligence Agency, U.S. Internal Revenue Service,
or any country or organization, all as may be amended from time to time. Seller
(i) is not and will not be conducting any business or engaging in any
transaction with any person appearing on the U.S. Treasury Department’s Office
of Foreign Assets Control list of restrictions and prohibited persons, or
(ii) is not a person described in section 1 of the Anti-Terrorism Order, and
Seller has not engaged in any dealings or transactions, or otherwise been
associated with any such person.
3.1.7    No bankruptcy, insolvency, reorganization or similar action or
proceeding, whether voluntary or involuntary, is pending, or, to Seller’s
knowledge, threatened, against Seller.
3.1.8    Except for the Service Contracts referenced on Exhibit “I”, there are
no current material contracts of employment, parking, maintenance, commission,
management, service, or supply in effect and entered into by Seller which will
affect the Property after Closing. Seller has provided (or will provide in
accordance with Section 2.5.1) Buyer with true, correct and complete copies, in
all material respects, of all Service Contracts, including all amendments and
modifications thereof. Neither Seller nor, to Seller’s knowledge, any other
party


{00847420.10 46276-000125 }    
17
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




is in material default in the performance of its respective obligations under
any Service Contract material to the operation of the Property.
3.1.9    Seller has no employees.
3.1.10    The Rent Roll attached as Exhibit “J” is the rent roll maintained by
Seller and relied on by Seller for internal administration and accounting
purposes. To Seller’s knowledge, the Leases and tenant lease files available for
review by Buyer are true and complete copies of the actual Leases and current
tenant lease files in Seller's or its property manager's possession, and
represent all such documents in Seller’s or its property manager’s possession.
To Seller’s knowledge, there are no written or oral promises, understandings or
commitments between Seller and any tenant under the Leases that would be binding
on Buyer other than as set forth in such copies of the Leases and the tenant
lease files made available to Buyer.
3.1.11    To Seller's knowledge, Seller has not received written notice from any
governmental authority of any material violation of any federal or municipal
laws, ordinances, orders, regulations and requirements affecting the Property or
any portion thereof (including the conduct of business operations thereon) which
are unresolved.
3.1.12    To Seller’s knowledge, Seller has not received written notice relating
to any violation of Environmental Laws relating to the Property or the presence
of any Hazardous Materials in violation of Environmental Laws on the Property or
any property adjacent thereto from any governmental authority. As used herein,
"Environmental Laws" means all federal, state and local statutes, codes,
regulations, rules, ordinances, orders, standards, permits, licenses, policies
and requirements (including consent decrees, judicial decisions and
administrative orders) relating to the protection, preservation, remediation or
conservation of the environment or worker health or safety, all as amended or
reauthorized, or as hereafter amended or reauthorized, including without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act ("CERCLA"), 42 U.S.C. § 9601, et seq., the Resource Conservation Recovery
Act of 1976 ("RCRA"), 42 U.S.C. § 6901, et seq., the Emergency Planning and
Community Right-to-Know Act, 42 U.S.C. § 11001, et seq., the Clean Air Act, 42
U.S.C. § 7401, et seq., the Federal Water Pollution Control Act, 33 U.S.C. §
1251, et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601, et seq., the
Safe Drinking Water Act, 42 U.S.C. § 300f, et seq., the Atomic Energy Act
("AEA"), 42 U.S.C. § 2012, et seq., the Occupational Safety and Health Act, 29
U.S.C. § 651, et seq., and the Hazardous Materials Transportation Act, 49 U.S.C.
§ 1802, et seq. As used herein, "Hazardous Materials" means (1) "hazardous
substances," as defined by CERCLA; (2) "hazardous wastes," as defined by RCRA;
(3) any radioactive material, including, without limitation, any source, special
nuclear or by-product material, as defined by AEA; (4) asbestos in any form or
condition; (5) polychlorinated biphenyls; and (6) any other material, substance
or waste to which liability or standards of conduct may be imposed under any
Environmental Laws.
3.1.13    The operating statements for the Property delivered to Buyer are the
operating statements relied on by Seller for internal administration and
accounting purposes.
3.1.14    The copy of the IR Agreement delivered to Buyer is a true and complete


{00847420.10 46276-000125 }    
18
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




copy of the IR Agreement relied on by Seller for internal administration and
accounting purposes.
All references in this Section 3.1 to "Seller’s actual knowledge", "Seller's
knowledge" or words of similar import shall refer only to the best actual
knowledge of Guy K. Hays (the "Designated Representative"), without any duty to
review or investigate the matters to which such knowledge or the absence thereof
pertains, including without limitation the information contained in the Property
Materials or in the project’s or the Designated Representative’s files, and with
no imputed knowledge whatsoever, whether from any other partner, officer,
member, shareholder, agent or employee of Seller, or Seller’s members (or the
members thereof) or any affiliate thereof or any consultant or agent of Seller
or any other party whatsoever. There shall be no personal liability on the part
of the Designated Representative arising out of any representations or
warranties made herein. In the event that, on or prior to the Closing, Buyer
discovers a breach of any warranty, representation or covenant made in this
Agreement by Seller, then within five (5) days after learning of such breach
(but not later than the Closing Date), Buyer shall notify Seller in writing of
such breach. Within five (5) days after receipt of written notice from Buyer of
any such breach (but not later than the Closing Date), Seller shall notify Buyer
in writing of Seller's election: (i) not to cure such breach; or (ii) to attempt
to cure such breach within ten (10) days of receipt of Buyer's notice, and, if
necessary, the Closing will be extended accordingly (but in no event in excess
of fifteen (15) days if Buyer has rate locked its acquisition financing or
thirty (30) days if Buyer has not rate locked its financing). If Buyer first
discovers any such breach less than three (3) days before the Closing Date, the
Closing Date will, at Buyer’s election, be extended as necessary to permit Buyer
to have a period of three (3) business days to make the election above. If
Seller elects not to cure such breach, or if Seller fails to so cure all
breaches by the Closing Date (as the Closing Date may have been extended in
accordance herewith), then Buyer shall have the option to either: (a) terminate
this Agreement by written notice to Seller in which event i) the entire Earnest
Money Deposit shall be returned to Buyer, ii) if the circumstances which caused
the breach occurred or became known to Seller prior to the Effective Date or
were within Seller’s control, the Buyer shall be reimbursed for its Due
Diligence Expenses (as hereafter defined) up to a maximum aggregate amount of
$100,000, and iii) the rights and obligations of the parties hereunder shall
terminate except as otherwise expressly set forth in this Agreement; or (b)
elect to waive such breach and proceed to close subject to such breach without
any adjustment to the Purchase Price and subject to the terms of Section 3.3
below; provided that, if Buyer fails to notify Seller of its election under the
preceding clause (a) or (b) on or prior to the Closing Date (as the Closing Date
may have been extended in accordance herewith), Buyer shall be deemed to have
made the election under clause (b). If, after Closing, Buyer discovers a breach
of a warranty, representation or covenant made by Seller of which Buyer did not
have knowledge or constructive knowledge prior to the Closing, Buyer shall
notify Seller in writing of the specifics of such breach and Buyer shall have
the right to pursue all remedies available at law or equity, subject to Section
3.3 below.
3.2    Buyer’s Representations and Warranties. As of the Effective Date and
effective through the Closing Date, Buyer hereby represents, warrants, covenants
and agrees (which warranties, representations, covenants and agreements shall
survive the Closing subject to Section 3.3 below) to and for the benefit of
Seller as follows:


{00847420.10 46276-000125 }    
19
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




3.2.1    Buyer is a validly formed and duly authorized legal entity in good
standing in its state of formation and is or will as of Closing be qualified to
business in the State of North Carolina;
3.2.2    Buyer has the full power and authority to enter into and perform this
Agreement in accordance with its terms, to consummate the transactions
contemplated hereby and to execute and deliver all documents and instruments to
be delivered by Buyer hereunder;
3.2.3    All requisite action (corporate, trust, partnership or otherwise) has
been taken or obtained by Buyer in connection with the entering into of this
Agreement and the consummation of the transactions contemplated hereby, or shall
have been taken prior to the Closing Date;
3.2.4    The documents and instruments to be delivered by Buyer hereunder shall
constitute the valid and legally binding obligations of Buyer, enforceable in
accordance with their terms subject to the effect of applicable bankruptcy,
insolvency, reorganization, or other similar laws affecting the rights of
creditors generally, and Buyer (a) has not filed for and/or is not subject to
any bankruptcy, reorganization or receivership proceeding or similar law
affecting the rights of creditors generally, and (b) is not currently insolvent
or at risk of becoming insolvent;
3.2.5    The individual(s) executing this Agreement and the documents
contemplated hereunder on behalf of Buyer has/have the legal power, right and
actual authority to bind Buyer to the terms and conditions of this Agreement and
such documents without any additional signatories required hereto or thereto;
and
3.2.6    Neither Buyer nor any of its affiliates or constituents nor, to the
best of Buyer’s knowledge, any brokers or other agents of same, have engaged in
any dealings or transactions, directly or indirectly, (i) in contravention of
any U.S., international or other money laundering regulations or conventions,
including, without limitation, the United States Bank Secrecy Act, the United
States Money Laundering Control Act of 1986, the United States International
Money Laundering Abatement and Anti-Terrorist Financing Act of 2001, Trading
with the Enemy Act (50 U.S.C. §1 et seq., as amended), or any foreign asset
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto, or (ii) in contravention of the Anti-Terrorism Order or on
behalf of terrorists or terrorist organizations, including those persons or
entities that are included on any relevant lists maintained by the United
Nations, North Atlantic Treaty Organization, Organization of Economic
Cooperation and Development, Financial Action Task Force, U.S. Office of Foreign
Assets Control, U.S. Securities & Exchange Commission, U.S. Federal Bureau of
Investigation, U.S. Central Intelligence Agency, U.S. Internal Revenue Service,
or any country or organization, all as may be amended from time to time. Neither
Buyer nor any of its affiliates or constituents nor, to the best of Buyer’s
knowledge, any brokers or other agents of same, (i) are or will be conducting
any business or engaging in any transaction with any person appearing on the
U.S. Treasury Department’s Office of Foreign Assets Control list of restrictions
and prohibited persons, or (ii) are a person described in section 1 of the Anti-


{00847420.10 46276-000125 }    
20
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




Terrorism Order, and to the best of Buyer’s knowledge neither Buyer nor any of
its affiliates have engaged in any dealings or transactions, or otherwise been
associated with any such person.
3.3    Survival of Representations and Warranties. Notwithstanding anything to
the contrary, all agreements, representations and warranties made in this
Agreement herein shall not be impaired by any investigation or other act of
Buyer or Seller and shall not be merged into the documents executed and
delivered at Closing, but rather, except for Article 6, Sections 2.5.4, 3.4, 7.4
and 7.16 which shall survive indefinitely, shall survive the Closing for nine
(9) months following the Closing Date. Any claim by one party hereto against the
other for the breach of any agreement, representation or warranty contained
herein not made within the foregoing nine (9) month period will be forever
barred.
3.3.1    Notwithstanding anything in this Agreement to the contrary, if the
Closing occurs, Buyer hereby expressly waives, relinquishes and releases any
right or remedy available to it at law, in equity or under this Agreement as the
result of any of Seller’s representations or warranties being untrue, inaccurate
or incorrect if (a) Buyer knew that such representation or warranty was untrue,
inaccurate or incorrect at the time of the Closing, or (b) Buyer’s actual
damages are reasonably estimated to aggregate less than Twenty Five Thousand
Dollars ($25,000).
3.3.2    Notwithstanding any provision to the contrary contained in this
Agreement or any documents executed by Seller pursuant hereto or in connection
herewith, the maximum aggregate liability of the Seller, and the maximum
aggregate amount which may be awarded to and collected by Buyer, in connection
with the breach of any representations, warranties or covenants contained herein
for which a claim is timely made (as determined under this Agreement) by Buyer
shall not exceed Five Hundred Eighty Thousand Dollars ($580,000).
3.4    AS-IS.
3.4.1    Buyer represents that it is a sophisticated real estate investor and
owner of real property and will conduct its own due diligence and investigations
regarding the Property and Buyer’s intended uses thereof as provided for in this
Agreement. Buyer further represents and acknowledges that this Agreement
provides Buyer with sufficient time and opportunity to complete the Physical
Inspections and Other Investigations of the Property, to review the Property
Materials and to conduct any related due diligence of the Property which Buyer
or its consultants or agents deem necessary and appropriate for Buyer to fully
and completely evaluate the physical, environmental and economic condition of
the Property and the Property's suitability for Buyer’s intended use. Buyer is
purchasing the Property solely in reliance upon Buyer’s own due diligence and
investigation of the Property, including the Physical Inspections and Other
Investigations of the Property, and fully and completely represents,
acknowledges, understands and agrees that, except for Seller representations and
warranties expressly set forth in Section 3.1 of this Agreement, Buyer is not
relying upon any representations, warranties or statements of any kind or nature
whatsoever, whether oral or written, express or implied, that Seller, any direct
or indirect constituent partner, member or shareholder of Seller, or any
officer, director, shareholder, employee, agent, representative, broker,
servant, successor, assign, affiliate or subsidiary of any of them, or any other
person or entity acting on behalf of Seller or any such other party for whom
Seller or such other party may be held legally responsible (collectively, the
"Released Parties"),


{00847420.10 46276-000125 }    
21
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




may have made with respect to the following (collectively, the "Condition and
Suitability of the Property"): 1) the contents, accuracy and completeness of the
Property Materials, 2) any matters which were disclosed by or should have been
disclosed by the Physical Inspections and Other Investigations of the Property,
3) the financial performance or the economic prospects of the Property, 4) the
applicability or amount of any taxes upon or assessments against the Property,
5) the merchantability or habitability of the Property, the fitness of the
Property or any portion thereof for any particular purpose or the suitability of
the Property for Buyer’s intended use, 6) the environmental condition of the
Property (including, without limitation, any contamination in, on, under or
adjacent to the Property by any solid, hazardous or toxic substance, material or
waste, including lead paint, asbestos and toxic or other mold and mildew), 7)
the physical condition or quality of the Property, including without limitation
the plumbing, sewer, HVAC, electrical, mechanical and similar operating systems,
or the functionality, location and accessibility thereof, the adequacy of the
roofs, foundations, structural integrity or earthquake preparedness of the
Property, the quality of construction and sufficiency of undershoring, or any
soils, subsurface, subsidence, drainage, seismic, geologic and hydrologic
matters, 8) the size or dimensions of the Property or the accuracy of any floor
plans, square footage estimates, drawings, renderings or lease abstracts, 9)
whether the appliances, plumbing or electrical systems are in working order, 10)
the Property’s or Seller’s compliance with applicable statutes, laws, codes,
ordinances, regulations or requirements relating to the use, operation, leasing,
zoning, subdivision, planning, building, fire, safety, health or environmental
matters (including but not limited to the ADA, OSHA, the Subdivision Map Act,
the Toxic Substances Control Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Clean Water Act, the Resource Conservation
and Recovery Act and any other similar federal, state or local laws),
11) compliance with any applicable covenants, conditions or restrictions
(whether or not of record), 12) access to the Property and the right to use
adjoining property or rights of way, 13) the possibility of conversion of the
Property to condominiums or Buyer's ability to obtain any required governmental
approvals in connection therewith, and 14) any other matter affecting or
relating to the Property, including but not limited to those matters relating to
the use, operation, condition, title, occupation or management of the Property
and Buyer’s ability to obtain any required governmental approvals in connection
therewith. Buyer further represents and acknowledges and agrees that the period
from the Effective Date until the Title Review Deadline provides Buyer with
sufficient time and opportunity to complete its review of the State of Title to
the Property, and that, except for Seller representations and warranties
expressly set forth in Section 3.1 hereof, Seller makes no representation or
warranty of any kind or nature whatsoever, either express or implied, regarding
the accuracy or completeness of the Property Materials, the Title Report or the
Survey. Buyer further acknowledges and agrees that the Property shall be
conveyed by Seller and accepted by Buyer on and as of the Closing Date "AS IS,
WHERE IS, WITH ALL FAULTS", without any representation or warranty of any kind
or nature whatsoever, either express or implied, except as expressly set forth
in Section 3.1 hereof, and with no right of setoff or reduction in the Purchase
Price. Buyer hereby assumes the risk that adverse physical and environmental
conditions may not have been revealed by the Property Materials, Buyer’s
Physical Inspections and Other Investigations of the Property and any other due
diligence investigations of Buyer.
3.4.2    Except as set forth in this Agreement with respect to the breach of any


{00847420.10 46276-000125 }    
22
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




representations or warranties of Seller, Buyer, for itself, and its affiliates,
successors and assigns and any other party claiming by, through or under Buyer,
hereby waives, releases, remises, acquits and forever discharges the Released
Parties, of and from any claims, actions, causes of action, demands, rights,
damages, costs, expenses, penalties, fines or compensation whatsoever, whether
direct or indirect (collectively, the "Claims"), which any of them now has or
may have in the future on account of or in any way arising out of or in
connection with the Property or the Condition and Suitability thereof, whether
caused by the Released Parties or any other party and whether or not known to
Buyer at or before the Closing (collectively, the "Released Matters"). Without
limitation on the foregoing, Buyer hereby assumes full responsibility for any
injuries, damages, losses or liabilities that may arise or have arisen out of
the Released Matters, whether known or unknown. Buyer acknowledges and hereby
expressly agrees this Agreement shall extend to all unknown, unsuspected and
unanticipated claims or damages, as well as those which are now disclosed, with
respect to the Released Matters. The parties hereby acknowledge that each of the
Released Parties other than Seller is intended to be a third party beneficiary
of this Section 3.4.2.
ARTICLE 4
CONDITIONS OF BUYER’S OBLIGATIONS
4.1    Conditions. Buyer’s obligation to consummate the transaction contemplated
by this Agreement shall be subject to the satisfaction or performance of the
following terms and conditions, any one or more of which may be waived by Buyer
in its sole discretion, in whole or in part, on or as of the Closing Date as
such may be extended in accordance herewith:
4.1.1    Seller shall have kept, observed, performed, satisfied and complied
with all terms, covenants, conditions, agreements, requirements, restrictions
and provisions required by this Agreement to be kept, observed, performed,
satisfied or complied with by Seller before, on or as of the Closing Date, in
all material respects;
4.1.2    The irrevocable commitment of the Title Insurer to issue an ALTA
Extended Coverage Owner’s Policy of Title Insurance for the Real Property if
Buyer provided the Title Insurer with an acceptable Survey, otherwise, a
Standard Coverage Owner's Policy of Title Insurance for the Property at the
Closing, subject only to the Permitted Exceptions, with liability in the amount
of the Purchase Price and with all applicable endorsements approved by the Title
Insurer prior to the end of the Approval Period (the "Title Policy"); and
4.1.3    All of the representations and warranties of Seller set forth in this
Agreement shall be true and correct at and as of the Closing Date in all
material respects, without giving effect to any qualifications thereof based
upon Seller’s knowledge, as though such representations and warranties were made
at and as of the Closing Date.
4.2    Failure of Conditions. Upon the failure of the conditions precedent set
forth in Section 4.1.1 which is not cured within fifteen (15) days after written
notice from Buyer to Seller (and Seller shall have the right to extend the
Closing Date by a period not to exceed fifteen (15) days if Buyer has rate
locked its acquisition financing or thirty (30) days if Buyer has not rate
locked its financing by delivering written notice to Buyer in order to permit
such cure), Seller


{00847420.10 46276-000125 }    
23
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




shall be in default of this Agreement and Buyer shall be entitled to the
remedies set forth in Section 8.2 of this Agreement. In the event of a failure
of the conditions precedent set forth in Section 4.1.3, the provisions of
Section 3.1 shall control. In the event of a failure of the conditions precedent
set forth in Sections 4.1.2 then, unless Buyer waives such failure, this
Agreement shall terminate, and Seller shall return the entire Earnest Money
Deposit to Buyer and the rights and obligations of Buyer and Seller shall
terminate except as expressly set forth in this Agreement.
ARTICLE 5

CONDITIONS OF SELLER’S OBLIGATIONS
5.1    Conditions. Seller’s obligation to consummate the transaction
contemplated by this Agreement shall be subject to the satisfaction or
performance of the following terms and conditions, any one or more of which may
be waived by Seller in its sole discretion, in whole in part, on or as of the
Closing Date as such may be extended in accordance herewith:
5.1.1    Buyer shall have kept, observed, performed, satisfied and complied with
all terms, covenants, conditions, agreements, requirements, restrictions and
provisions required by this Agreement to be kept, observed, performed, satisfied
or complied with by Buyer before, on or as of the Closing Date, in all material
respects; and
5.1.2    All of the representations and warranties of Buyer set forth in this
Agreement shall be true and correct at and as of the Closing Date in all
material respects as though such representations and warranties were made at and
as of the Closing Date.
5.2    Failure of Conditions. Upon the failure of the conditions precedent set
forth in Section 5.1.1 or 5.1.2, Buyer shall be in default of this Agreement and
Seller shall be entitled to the remedies set forth in Section 8.1 of this
Agreement.
ARTICLE 6

BROKERAGE COMMISSION
6.1    Seller hereby represents and warrants to Buyer that Seller has not dealt
with any party that may be entitled to a finder’s fee or commission in
connection with the transaction contemplated by this Agreement other than
Holliday Fenoglio Fowler, L.P. ("Broker"). Subject to the occurrence of the
Closing, Seller shall pay Broker a fee in connection with the transaction
contemplated in this Agreement pursuant to the terms of a separate agreement
between Broker and Seller. Seller hereby agrees to indemnify, defend and hold
harmless Buyer from and against any liability, damages, attorney’s fees, court
costs and expenses from causes of action, suits, claims, demands and judgments
of any nature whatsoever arising out of, or in any way connected with, Seller’s
dealings with Broker, other real estate brokers or other parties pertaining to
this transaction claiming a finder's fee or commission other than Broker.
6.2    Buyer hereby represents and warrants to Seller that Buyer has not dealt
with any party that may be entitled to a finder’s fee or commission in
connection with the transaction


{00847420.10 46276-000125 }    
24
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




contemplated by this Agreement other than Broker. Buyer hereby agrees to
indemnify, defend and hold harmless Seller from and against any liability,
damages, attorney’s fees, court costs and expenses from causes of action, suits,
claims, demands and judgments of any nature whatsoever arising out of, or in any
way connected with, Buyer’s dealings with other real estate brokers or other
parties pertaining to this transaction claiming a finder's fee or commission
other than Broker.
6.3    Notwithstanding any provision of this Agreement to the contrary, the
representations, warranties and agreements set forth in this Article 6 shall
expressly survive Closing or the termination of this Agreement indefinitely.
ARTICLE 7
GENERAL PROVISIONS
7.1    Notice. All written notices and demands of any kind which either party
may be required or may desire to serve upon the other party in connection with
this Agreement may be (a) personally served, (b) served by registered or
certified mail (postage pre-paid), (c) sent by facsimile or electronic mail
transmission (provided that the original notice or demand is delivered by next
day overnight delivery service), or (d) sent by next day overnight delivery
service. Any such notice or demand shall be addressed to the parties as listed
in this Section 7.1. Service of any such notice or demand shall be deemed
complete upon receipt in the event of personal service, on the third business
day after deposit in the U.S. mail if sent via registered or certified mail,
upon transmission without notation of error in the event sent via facsimile or
electronic mail transmission, and on the next business day if sent via an
overnight delivery service with a delivery confirmation, if sent to each party
at the address set forth below with the required proper postage:
TO BUYER:                Bluerock Real Estate, LLC
712 Fifth Avenue, 9th Floor
New York, New York 10019
Attention: Michael L. Konig, Esq
Telephone: (646) 278-4230
Facsimile: 646.278.4220
E-mail: mkonig@bluerockre.com


And with a copy to:        Kaplan Voekler Cunningham & Frank, PLC
1401 East Cary Street
Richmond, Virginia 23219
Attention: S. Edward Flanagan., Esquire
Telephone: (804) 823-4023
Facsimile: (804) 823-4099
E-mail: eflanagan@kv-legal.com
TO SELLER:                KBS LEGACY PARTNERS WESLEY LP
c/o Legacy Partners, Inc.
4000 E. 3rd Avenue, Sixth Floor


{00847420.10 46276-000125 }    
25
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




Foster City, CA 94404
Attn: Guy K. Hays
Telephone: (650) 571-2250
Facsimile: (650) 571-2253
E-mail:
hays@legacypartners.com



With a copy to:        Schultz & Wright, LLP
545 Middlefield Road, Suite 160
Menlo Park, CA 94025
Attn: Anne Keeler Wright, Esq.
Telephone: (650) 462-0900
Facsimile: (650) 462-0998
E-mail: wright@swllp.com


TO ESCROW AGENT:        Madison Title Agency, LLC
National Title Services
1125 Ocean Avenue
Lakewood, New Jersey 08701
Attention: Sydney Finelli
Telephone: (732) 333-2677
Facsimile: (732) 333-2678
Email: sfinelli@madisontitle.com


Any party, by written notice to the others in the manner herein provided, may
designate an address different from that set forth above. Notices required
pursuant to the terms of this Agreement shall be delivered prior to 5 p.m.
(Pacific Time) on the date such notice is due. Any notice which is received or
deemed received on a weekend or holiday shall be deemed to have been received on
the first business day thereafter. Notices delivered by counsel for a party on
behalf of such party shall be deemed delivered by such party.


7.2    Headings/Exhibits. The titles and headings of the various Articles and
Sections hereof are intended solely for means of reference and are not intended
for any purpose whatsoever to modify, explain or place any construction on any
of the provisions of this Agreement. All Exhibits attached to this Agreement are
incorporated by reference into this Agreement.
7.3    Severability. If any of the provisions of this Agreement or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement by the application of
such provision or provisions to persons or circumstances other than those as to
whom or which it is held invalid or unenforceable shall not be affected thereby,
and every provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
7.4    Attorneys’ Fees. In the event of any controversy, claim, dispute,
arbitration, or litigation between the parties hereto to enforce or interpret
any of the provisions of this


{00847420.10 46276-000125 }    
26
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




Agreement or any right of either party hereto, the non-prevailing party to such
controversy, claim, dispute, arbitration or litigation agrees to pay to the
prevailing party all costs and expenses, including reasonable attorneys’ fees
and costs, court or dispute resolution costs, arbitrator’s, mediator’s,
consultant’s and expert witness’ fees and costs incurred by the prevailing
party, including, without limitation, fees incurred during trial or resolution
of any action or dispute and any fees incurred as a result of an appeal from a
judgment entered in any such matter. A prevailing party shall include without
limitation (a) a party who dismisses an action in exchange for sums due, (b) the
party who receives performance from the other party of an alleged breach of
covenant or a desired remedy where such performance is substantially equal to
the relief sought in an action, or (c) the party determined to be the prevailing
party by a court of law. The terms of this Section 7.4 shall survive the Closing
or termination of this Agreement indefinitely.
7.5    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and may not be
modified, amended or otherwise changed in any manner except by a written
instrument executed by the parties hereto.
7.6    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of North Carolina.
7.7    Successors and Assigns. This Agreement and all the covenants, terms and
provisions contained herein shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
7.8    Assignment. Buyer shall not have the right to assign or transfer this
Agreement or the rights herein to any third party other than to one or more
entities which are owned by or under common direct or indirect management
control with Buyer, which for all purposes includes Bluerock Residential Growth
REIT, Inc. and its subsidiaries, without the prior written consent of Seller,
which consent may be withheld in Seller’s sole and absolute discretion. For the
avoidance of doubt, the parties acknowledge and agree that Buyer is likely to
acquire the two parcels of Real Property through two separate affiliated
entities and the Buyer shall have the right, in connection therewith, to
partially assign the Agreement as to the applicate parcel to each such entity.
In the event of such an assignment(s), Buyer shall notify Seller of the name and
signature block of the proposed assignee(s) not less than five (5) business days
before the Closing Date and the term Buyer as used in this Agreement shall
include Buyer's permitted assignee(s); and Buyer and Buyer's permitted
assignee(s) shall execute and deliver to Seller, on or before the Closing Date,
a document, reasonably satisfactory to Seller, pursuant to which Buyer assigns
its rights and obligations hereunder, any such assignee accepts and assumes such
obligations, and the Buyer initially named herein is not released from any
obligation hereunder.
7.9    Time of Essence. Time is of the essence of every provision herein
contained.
7.10    Performance Due on Non-Business Day. If the time period for the
performance of any act called for under this Agreement expires on a Saturday,
Sunday, or any other day in which banking institutions in the State of North
Carolina are authorized or obligated by law or executive order to close (a
"Holiday"), the act in question may be performed on the next succeeding day that
is not a Saturday, Sunday or Holiday.


{00847420.10 46276-000125 }    
27
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




7.11    Delivery of Possession. Possession of the Property shall be delivered to
Buyer at the completion of the Closing subject only to the existing Leases and
the Permitted Exceptions.
7.12    Construction. The parties acknowledge that, with respect to the
transactions contemplated herein, (a) each party and its counsel have reviewed
and revised this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments or
exhibits thereto; (b) neither party has received from the other any accounting,
tax, legal or other advice; and (c) each party has relied solely upon the advice
of its own accounting, tax, legal and other advisors.
7.13    Counterparts. This Agreement may be executed in one or more
counterparts. All such separate counterparts together shall constitute one and
the same instrument. This Agreement may be executed and delivered pursuant to
electronic means, and any pdf or other similarly form of this Agreement so
delivered shall constitute an original Agreement.
7.14    No Recordation. Seller and Buyer each agrees that neither this Agreement
nor any memorandum or notice hereof shall be recorded except in the event the
sale of the Property fails to occur on the Closing Date due to Seller’s default
hereunder and Buyer is pursuing specific performance against Seller pursuant to
and in accordance with the terms of Section 8.2 hereof (in which case a lis
pendens relating to such specific performance action may be filed). Buyer shall
indemnify Seller against all costs, expenses and damages, including, without
limitation, reasonable attorneys’ fees and disbursements, incurred by Seller by
reason of the recording or filing by or on behalf of Buyer of any notice of
pendency or other instrument not specifically permitted hereunder.
7.15    Confidentiality. Buyer acknowledges and agrees that any information
heretofore or hereafter furnished to Buyer with respect to the Property, in the
Property Materials or otherwise, has been and will be so furnished on the
condition that Buyer maintain the confidentiality thereof until Closing. Buyer
further acknowledges and agrees that the information obtained by Buyer pursuant
to its Physical Inspections and Other Investigations of the Property were
intended to be kept in confidence. Accordingly, Buyer shall hold, and shall
cause its directors, officers, shareholders, agents, employees, consultants and
other personnel and representatives to hold, in strict confidence, and not
disclose to any other person without the prior written consent of Seller until
the Closing shall have been consummated, a) information regarding the existence
of this Agreement or the terms hereof and b) the information concerning the
Property delivered to or for the benefit of Buyer, or otherwise obtained by
Buyer pursuant to the Physical Inspections and Other Investigations of the
Property or otherwise, whether by agents, consultants, employees or
representatives of Buyer or by Seller or any of Seller’s agents, representatives
or employees. In the event this Agreement is terminated or the Closing does not
occur for any reason whatsoever, Buyer shall promptly use good faith efforts to
return to Seller all of the Property Materials provided to Buyer without
retaining any copy thereof or extracting any information therefrom (other than
Buyer reasonably determines shall be retained for purposes of satisfying any
legal requirements). Notwithstanding anything to the contrary hereinabove set
forth, Buyer may (a) disclose such information using reasonable discretion to
its


{00847420.10 46276-000125 }    
28
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




principals, officers, employees, consultants, attorneys, accountants,
prospective lenders and investors, and if and as required in order to comply
with applicable municipal, county, state or federal statutes, codes, ordinances,
laws, rules or regulations, (b) disclose such information as required to comply
with reporting obligations imposed by law or undertakings to investors or
creditors in connection with the business of Buyer or its affiliates or to
respond to a subpoena, civil investigative demand or similar process issued to
Buyer or any of its affiliates or any of their respective representatives and
(c) disclose such information to the extent Buyer reasonably believes is
required by law, including applicable securities laws, or which is recommended
in good faith by counsel to Buyer, including any such disclosure required to be
undertaken through a press release. The provisions of this Section 7.15 shall
survive any termination of this Agreement.
7.16    Limited Liability. Buyer, on behalf of itself and its trustees,
officers, employees and shareholders, hereby agrees that in no event or
circumstance shall any of the Released Parties (other than Seller) have any
personal liability hereunder (other than to disgorge any Purchase Price
distributions to such parties in the event that such distributions result in
Seller being insolvent) and that any recourse Buyer shall have against the
Released Parties (other than Seller) shall be limited to their interest in the
Property. The terms of this Section 7.16 shall survive the Closing or earlier
termination of this Agreement indefinitely.
7.17    Exchange. Seller and Buyer (the “Cooperating Party”) each agree to
cooperate with the other (“Requesting Party”) and any escrow holder or exchange
facilitator selected by the Requesting Party in effecting a qualifying exchange
or exchanges under Section 1031 of the Internal Revenue Code of 1986, as amended
(the "Code") undertaken by the Requesting Party with respect to the Property,
either through assignment of this Agreement by the Requesting Party to a
qualified intermediary or through other means determined by the Requesting
Party, and the Cooperating Party shall execute such documents as may be
reasonably requested by the Requesting Party provided that such documents shall
not increase the Cooperating Party’s obligations over those otherwise contained
in this Agreement. The Cooperating Party makes no representation to the
Requesting Party regarding qualification of the Requesting Party’s exchange
under Section 1031 of the Code and shall not be liable to the Requesting Party
in any manner whatsoever if the exchange completed by the Requesting Party in
accordance with this Section 7.17 should not qualify for any reason under
Section 1031 of the Code. The Requesting Party hereby agrees to indemnify the
Cooperating Party against all costs, expenses and liabilities incurred by the
Cooperating Party in connection with any such exchange, to the extent the same
would not have been incurred by the Cooperating Party in the absence of such
exchange. Notwithstanding anything in this Section 7.17 to the contrary, it is a
condition precedent to the Cooperating Party’s obligation to cooperate with the
Requesting Party in any exchange that: (i) no material change to the terms of
this Agreement results therefrom, (ii) the Cooperating Party shall not be
required to acquire or hold title to any real property for the purpose of
consummating the exchange, and (iii) consummation or accomplishment of such an
exchange shall not be a condition precedent or a condition subsequent to the
Requesting Party’s obligations under this Agreement and shall not delay the
Closing.
7.18    Post-Closing Obligations Regarding Financial Information. Buyer has
advised Seller that Buyer may be required to file, in compliance with certain
laws and regulations


{00847420.10 46276-000125 }    
29
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




(including, without limitation, Regulation S-X of the Securities and Exchange
Commission [“SEC”]), audited financial statements, pro forma financial
statements and other financial information related to the Property for up to one
(1) fiscal year prior to Closing and any interim period during the fiscal year
in which the Closing occurs (the “Financial Information”). If Buyer or its
principals give notice to Seller that it is (or they are) obligated to provide
such information, following the Closing and for a period of ninety (90) days
thereafter, Seller agrees to use its commercially reasonable efforts to
cooperate with Buyer and its representatives and agents in the preparation of
the Financial Information; provided, however, Seller shall not be required to
(i) incur any out of pocket expenses or costs unless Buyer reimburses Seller for
the same, (ii) provide information that was previously made available to Buyer
or (iii) make any representations or warranties other than those contained
herein. For a period of ninety (90) days after Closing, Seller shall maintain,
and after reasonable advance written notice from Buyer, Seller shall provide
access to such books and records of Seller and its property manager reasonably
related to the Financial Information except as otherwise limited by this Section
7.18. Further, so long as the persons in charge of management of the Property at
the time of Closing remain in the employ of Seller or an affiliate of Seller
(including its property manager), after reasonable written notice to Seller, it
will make such persons available for interview; provided, however, that Seller
shall not incur any costs in connection with such interviews, which may occur
via telephone, Seller shall be allowed to have other representatives present
during any such interviews and Seller shall have no liability for and shall not
be deemed to have made any representation or warranty related to any information
obtained in such interviews. Notwithstanding the foregoing, Seller shall not be
required to provide any information concerning (a) Seller’s, or any of Seller's
affiliates’ or partners’ (collectively with Seller, the "Seller Financial
Parties"), capital structure or debt, (b) any Seller Financial Parties'
financial analyses or projections, investment analyses, account summaries or
other documents prepared solely for any Seller Financial Parties' internal
purposes or not directly related to the operation of the Property, (c) any
Seller Financial Parties' tax returns, or (d) any Seller Financial Parties'
financial statements (other than Property-level financial statements otherwise
required pursuant to this Section 7.18). Buyer acknowledges and agrees that
Buyer may not use any information provided pursuant to this Section 7.18 or the
results of its review or interviews pursuant to this Section 7.18 to pursue any
claim against any Seller.
ARTICLE 8

REMEDIES
8.1    BUYER’S DEFAULT. IN THE EVENT BUYER FAILS, WITHOUT LEGAL EXCUSE, TO
COMPLETE THE PURCHASE OF THE PROPERTY PURSUANT TO THE TERMS OF THIS AGREEMENT,
ALL AMOUNTS OF EARNEST MONEY PREVIOUSLY DEPOSITED WITH ESCROW AGENT BY BUYER
SHALL BE FORFEITED TO SELLER AS THE SOLE AND EXCLUSIVE REMEDY AVAILABLE TO
SELLER FOR SUCH FAILURE. THE PARTIES HAVE DISCUSSED AND NEGOTIATED IN GOOD FAITH
UPON THE QUESTION OF DAMAGES TO BE SUFFERED BY SELLER IN THE EVENT SELLER IS IN
COMPLIANCE WITH ITS OBLIGATIONS UNDER THIS AGREEMENT AND BUYER FAILS TO PURCHASE


{00847420.10 46276-000125 }    
30
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




THE PROPERTY DUE TO BUYER'S BREACH OF THIS AGREEMENT. BOTH PARTIES ACKNOWLEDGE
AND AGREE THAT DAMAGES SELLER SHALL SUSTAIN AS A RESULT OF SUCH A BREACH WILL BE
EXTREMELY DIFFICULT AND IMPRACTICAL TO ASCERTAIN. THE PARTIES HEREBY AGREE THAT
LIQUIDATED DAMAGES IN THE AMOUNT OF THE BUYER'S EARNEST MONEY DEPOSIT ARE AND
WILL BE REASONABLE. IN THE EVENT OF SUCH BREACH, AS SELLER'S SOLE AND EXCLUSIVE
REMEDY, SELLER SHALL BE ENTITLED TO AND SHALL RECEIVE SUCH LIQUIDATED DAMAGES
WITHOUT ADDITIONAL INSTRUCTIONS TO ESCROW AGENT, AND BUYER SHALL HAVE NO
ADDITIONAL LIABILITY WHATSOEVER. THIS SUM SHALL BE PAID AND RECEIVED AS
LIQUIDATED DAMAGES AND NOT AS A PENALTY. THE PARTIES HERETO AGREE THAT THE SUM
STATED AS LIQUIDATED DAMAGES SHALL BE IN LIEU OF ANY OTHER RELIEF TO WHICH
SELLER MIGHT BE ENTITLED BY VIRTUE OF BUYER'S FAILURE TO PURCHASE THE PROPERTY
AS PROVIDED IN THE FIRST SENTENCE OF THIS SECTION 8.1 AND SHALL BE SELLER'S SOLE
AND EXCLUSIVE REMEDY THEREFOR. NOTWITHSTANDING THE FOREGOING, THE PROVISIONS OF
THIS SECTION 8.1 SHALL NOT APPLY TO ANY INDEMNITY OR ATTORNEYS' FEE PROVISIONS
UNDER THIS AGREEMENT.
Buyer's Initials /s/ J.R.             Seller's Initials /s/ G.K.H.
8.2    SELLER’S DEFAULT. THE PARTIES HAVE DISCUSSED AND NEGOTIATED IN GOOD FAITH
UPON THE QUESTION OF DAMAGES TO BE SUFFERED BY BUYER IN THE EVENT THAT BUYER IS
IN COMPLIANCE WITH ITS OBLIGATIONS UNDER THIS AGREEMENT AND SELLER BREACHES THIS
AGREEMENT AND FAILS TO SELL THE PROPERTY TO BUYER IN ACCORDANCE WITH THE TERMS
HEREOF. BOTH PARTIES ACKNOWLEDGE AND AGREE THAT DAMAGES BUYER WOULD SUSTAIN AS A
RESULT OF SUCH A BREACH WILL BE EXTREMELY DIFFICULT AND IMPRACTICAL TO
ASCERTAIN. ACCORDINGLY, THE PARTIES HEREBY AGREE THAT BUYER’S SOLE AND EXCLUSIVE
REMEDY IN SUCH CASE SHALL BE TO EITHER: (I) COMMENCE AN ACTION FOR SPECIFIC
PERFORMANCE UNDER THIS AGREEMENT, BUT NOT FOR DAMAGES OF ANY KIND, AND RECOVER
ITS ATTORNEYS FEES INCURRED IN CONNECTION THEREWITH PURSUANT TO SECTION 7.4
HEREOF, OR (II) TERMINATE THIS AGREEMENT, RECEIVE A REFUND OF THE ENTIRE EARNEST
MONEY DEPOSIT AND RECEIVE FROM SELLER (AND BRING AN ACTION TO RECOVER SAME IF
SELLER FAILS TO REMIT) REIMBURSEMENT OF BUYER’S DIRECT THIRD PARTY OUT OF POCKET
COSTS AND EXPENSES ACTUALLY INCURRED IN CONNECTION WITH THE AGREEMENT, INCLUDING
REASONABLE ATTORNEYS FEES, AND THE INSPECTION, ACQUISITION AND FINANCING OF THE
PROPERTY INCLUDING WITHOUT LIMITATION ANY FORFEITED GOOD FAITH AND/OR RATE LOCK
DEPOSITS, IN A MAXIMUM AMOUNT NOT TO EXCEED IN THE AGGREGATE $100,000 (THE “DUE
DILIGENCE


{00847420.10 46276-000125 }    
31
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------




EXPENSES”). BUYER SHALL HAVE NO OTHER REMEDY IN THE EVENT OF SELLER’S BREACH OF
THIS AGREEMENT PRIOR TO THE CLOSING AND BUYER HEREBY WAIVES ANY RIGHTS IT MAY
OTHERWISE HAVE TO SEEK OTHER REMEDIES. AS A CONDITION PRECEDENT TO BUYER
EXERCISING ANY RIGHT IT MAY HAVE TO BRING AN ACTION FOR SPECIFIC PERFORMANCE
HEREUNDER, BUYER MUST COMMENCE SUCH AN ACTION WITHIN NINETY (90) DAYS AFTER THE
OCCURRENCE OF SELLER’S DEFAULT. BUYER AGREES THAT ITS FAILURE TO TIMELY COMMENCE
SUCH AN ACTION FOR SPECIFIC PERFORMANCE WITHIN SUCH NINETY (90) DAY PERIOD SHALL
BE DEEMED A WAIVER BY IT OF ITS RIGHT TO COMMENCE AN ACTION FOR SPECIFIC
PERFORMANCE AS WELL AS A WAIVER BY IT OF ANY RIGHT IT MAY HAVE TO FILE OR RECORD
A NOTICE OF LIS PENDENS OR NOTICE OF PENDENCY OF ACTION OR SIMILAR NOTICE
AGAINST ANY PORTION OF THE PROPERTY. NOTWITHSTANDING THE FOREGOING, THE
PROVISIONS OF THIS SECTION 8.2 SHALL NOT APPLY TO ANY INDEMNITY OR ATTORNEYS'
FEE PROVISIONS UNDER THIS AGREEMENT.
Buyer's Initials /s/ J.R.                 Seller's Initials /s/ G.K.H.


[REMAINDER OF PAGE IS INTENTIONALLY BLANK.]




{00847420.10 46276-000125 }    
32
F:\71018.005\Purchase Agreement\Purchase Agreement – Wesley Village v8.doc

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
SELLER:
    
KBS LEGACY PARTNERS WESLEY LP, a Delaware limited partnership


By:
KBS LEGACY PARTNERS WESLEY GP LLC, a Delaware limited liability company, its
General Partner



By:
KBS Legacy Partners Properties LLC, a Delaware limited liability company, its
sole member



By:
KBS Legacy Partners Limited Partnership, a Delaware limited partnership, its
sole member



By:
KBS Legacy Partners Apartment REIT, Inc., a Maryland corporation, its sole
general partner





By:     /s/ Guy K. Hays            
Guy K. Hays, Executive Vice President




KBS LEGACY PARTNERS WESLEY LAND LLC, a Delaware limited liability company


By:
KBS Legacy Partners Properties LLC, a Delaware limited liability company, its
sole member



By:
KBS Legacy Partners Limited Partnership, a Delaware limited partnership, its
sole member



By:
KBS Legacy Partners Apartment REIT, Inc., a Maryland corporation, its sole
general partner





By:     /s/ Guy K. Hays            
Guy K. Hays, Executive Vice President


{00847420.10 46276-000125 }    {    
33
Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------








BUYER:


BLUEROCK REAL ESTATE, LLC,
a Delaware limited liability company




By:
    /s/ Jordan Ruddy            

Name:
Jordan Ruddy        

Title:
Authorized Signatory    





The undersigned joins in the execution of this Agreement in order to acknowledge
its agreement to act as Escrow Agent under the terms of this Agreement.
ESCROW AGENT:


MADISON TITLE AGENCY, LLC






By:
/s/ Samuel M. Shiel            

Name:     Samuel M. Shiel        
Title:
Senior Counsel, VP        





{00847420.10 46276-000125 }    {    
34
Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------







EXHIBIT LIST
A    -    Legal Description of Real Property
B    -    List of Existing Personal Property
C    -    Form of Special Warranty Deed
D    -    Form of Bill of Sale and Assignment
E    -    Form of Assignment and Assumption of Leases
F
-    Form of Assignment and Assumption of Contracts

G    -    Form of Notice to Tenants
H    -    Form of FIRPTA Affidavit
I    -    List of Service Contracts
J        Rent Roll
K    -    Intentionally Blank
L        Form of Seller’s Title Certificate
M        Property Materials
N        List of Licenses






{00847420.10 46276-000125 }    

--------------------------------------------------------------------------------






EXHIBIT "A"


LEGAL DESCRIPTION OF REAL PROPERTY
That certain land situated in the City of Charlotte, County of Mecklenburg,
State of North Carolina, described as follows:
PARCEL 1:


LYING AND BEING in the City of Charlotte, County of Mecklenburg, North Carolina,
and more particularly described as follows:


BEING all of Tract 2 and Tract 6 on plat recorded in Map Book 50, Page 862,
Mecklenburg County Public Registry, as modified and affected by plats recorded
in Map Book 51, page 392 and Map Book 53, page 499.


TOGETHER WITH all easements, rights, and appurtenances contained in Declaration
of Easements recorded in Book 24097, page 749, Mecklenburg County Public
Registry.


PARCEL 2:


LYING AND BEING in the City of Charlotte, County of Mecklenburg, North Carolina,
and more particularly described as follows:


BEING all of Tract 3 on plat recorded in Map Book 50, Page 862, Mecklenburg
County Public Registry, as modified and affected by plats recorded in Map Book
51, page 392 and Map Book 53, page 499.


TOGETHER WITH all easements, rights, and appurtenances contained in Declaration
of Easements recorded in Book 24097, page 749, Mecklenburg County Public
Registry.








{00847420.10 46276-000125 }    
A-1





--------------------------------------------------------------------------------






EXHIBIT "B"
LIST OF EXISTING PERSONAL PROPERTY
(See Attached)




{00847420.10 46276-000125 }    
B-1



--------------------------------------------------------------------------------





kbslegacy201610kex104prop1.jpg [kbslegacy201610kex104prop1.jpg]


{00847420.10 46276-000125 }    
B-2



--------------------------------------------------------------------------------





kbslegacy201610kex104prop2.jpg [kbslegacy201610kex104prop2.jpg]


{00847420.10 46276-000125 }    
B-3



--------------------------------------------------------------------------------





kbslegacy201610kex104prop3.jpg [kbslegacy201610kex104prop3.jpg]


{00847420.10 46276-000125 }    
B-4



--------------------------------------------------------------------------------





kbslegacy201610kex104prop4.jpg [kbslegacy201610kex104prop4.jpg]


{00847420.10 46276-000125 }    
B-5



--------------------------------------------------------------------------------






EXHIBIT "C"
[FORM OF DEED]














Tax Lot Nos. 07104114 & 07104116        Parcel Identifier No.            


Verified by                County on the ____ day of ________________, 20__


By:                



--------------------------------------------------------------------------------



Mail after recording to:
_________________________________________________________________________



This instrument was prepared by:


Excise Tax: $___________.


Brief description for the Index    



--------------------------------------------------------------------------------



DEED


THIS DEED made as of _________________, 20__, by and between


      GRANTOR












      GRANTEE






Enter in appropriate block for each party: name, address, and, if appropriate,
character of entity, e.g. corporation or partnership

The designation Grantor and Grantee as used herein shall include said parties,
their heirs, successors, and assigns, and shall include singular, plural,
masculine, feminine or neuter as required by context.


WITNESSETH, that the Grantor, for a valuable consideration paid by the Grantee,
the receipt of which is hereby acknowledged, has and by these presents does
grant, bargain, sell and convey


{00847420.10 46276-000125 }    
C-1





--------------------------------------------------------------------------------





unto the Grantee in fee simple, all that certain lot or parcel of land situated
in Mecklenburg County, North Carolina and more particularly described as
follows:


See Exhibit “A” attached hereto
and incorporated herein by reference.


The property hereinabove described was acquired by Grantor by Instrument
recorded in Deed Book _________, Page ______.


A map showing the above described property is recorded in Map Book 53, Page 499.


TO HAVE AND TO HOLD the aforesaid lot or parcel of land and all privileges and
appurtenances thereto belonging to the Grantor in fee simple.


And the Grantor covenants with the Grantee, that Grantor has done nothing to
impair such title as Grantor received, and Grantor will warrant and defend the
title against the lawful claims of all persons claiming by, under or through
Grantor, except for the exceptions hereinafter stated.


Title to the property hereinabove described is subject to the following
exceptions:


See Exhibit “B” attached hereto
and incorporated herein by reference.


By acceptance of this Deed, Grantee specifically consents to the terms of
Exhibit “C” attached hereto and incorporated herein by reference, which
covenants and conditions shall run with the title to the property conveyed
hereby.


This Deed is made without any covenant, warranty or representation by, or
recourse against, Grantor except to the extent expressly provided herein. By
acceptance of this Deed, Grantee specifically acknowledges that Grantee is not
relying on (and Grantor, does hereby disclaim and renounce) any representations
or warranties of any kind or nature whatsoever, whether oral or written,
express, implied, statutory or otherwise, from Grantor regarding or relating to
(a)  the operation of the Real Property or uses or merchantability or fitness of
any portion of the Real Property for a particular purpose; or (b) the physical
condition of the Real Property or the condition or safety of the Real Property
or suitability of the Real Property for a particular purpose. Grantor hereby
disclaims and, by its acceptance of this Deed Grantee hereby waives and
releases, any implied or statutory warranties or guaranties of fitness,
merchantability or any other statutory or implied warranty or guaranty of any
kind or nature regarding or relating to the Real Property. By acceptance of this
Deed, Grantee acknowledges and agrees that the provisions of this paragraph were
a material factor in Grantor’s agreement to convey the Real Property to Grantee
and Grantor would not have conveyed the Real Property to Grantee unless Grantor
is expressly released and Grantee waives the rights as set forth in this
paragraph.


The property hereinabove described does not include the primary residence of the
Grantor.




{00847420.10 46276-000125 }    
C-2





--------------------------------------------------------------------------------





If any term or provision of this Deed or the application thereof to any persons
or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Deed or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby, and each term and provision of this
Deed shall be valid and enforced to the fullest extent permitted by law.


IN WITNESS WHEREOF, the Grantor has caused this instrument to be signed and
sealed in its limited liability company name, the day and year first above
written.


 
GRANTOR:


KBS LEGACY PARTNERS WESLEY LP, a Delaware limited partnership


By: KBS LEGACY PARTNERS WESLEY GP LLC, a Delaware limited liability company, its
General Partner


By: KBS Legacy Partners Properties LLC, a Delaware limited liability company,
its sole member


By: KBS Legacy Partners Limited Partnership, a Delaware limited partnership, its
sole member


By: KBS Legacy Partners Apartment REIT, Inc., a Maryland corporation, its sole
general partner






By: _____________________________
Name:________________________
Title:_________________________


KBS LEGACY PARTNERS WESLEY LAND LLC, a Delaware limited liability company


By: KBS Legacy Partners Properties LLC, a Delaware limited liability company,
its sole member


By: KBS Legacy Partners Limited Partnership, a Delaware limited partnership, its
sole member


By: KBS Legacy Partners Apartment REIT, Inc., a Maryland corporation, its sole
general partner






By: _____________________________
Name:________________________
Title:_________________________




 
 



{00847420.10 46276-000125 }    
C-3





--------------------------------------------------------------------------------





 
Accepted:
[Insert GRANTEE SIGNATURE BLOCK]



[ADD NOTARY BLOCKS]


{00847420.10 46276-000125 }    
C-4





--------------------------------------------------------------------------------





EXHIBIT A


LEGAL DESCRIPTION


PARCEL 1:


LYING AND BEING in the City of Charlotte, County of Mecklenburg, North Carolina,
and more particularly described as follows:


BEING all of Tract 2 and Tract 6 on plat recorded in Map Book 50, Page 862,
Mecklenburg County Public Registry, as modified and affected by plats recorded
in Map Book 51, page 392 and Map Book 53, page 499.


TOGETHER WITH all easements, rights, and appurtenances contained in Declaration
of Easements recorded in Book 24097, page 749, Mecklenburg County Public
Registry.


PARCEL 2:


LYING AND BEING in the City of Charlotte, County of Mecklenburg, North Carolina,
and more particularly described as follows:


BEING all of Tract 3 on plat recorded in Map Book 50, Page 862, Mecklenburg
County Public Registry, as modified and affected by plats recorded in Map Book
51, page 392 and Map Book 53, page 499.


TOGETHER WITH all easements, rights, and appurtenances contained in Declaration
of Easements recorded in Book 24097, page 749, Mecklenburg County Public
Registry.




{00847420.10 46276-000125 }    
C-5





--------------------------------------------------------------------------------





EXHIBIT B


PERMITTED TITLE EXCEPTIONS


 
 
 
 
 
 



{00847420.10 46276-000125 }    
C-6





--------------------------------------------------------------------------------





EXHIBIT C


RESTRICTION AGAINST CONDOMINIUM


The real property set forth on Exhibit A (the “Property”) shall hereafter be
held, transferred, sold, leased and encumbered, conveyed, and occupied, subject
to the covenants, conditions, and restrictions set forth in numbered paragraphs
1 through 7 immediately following (collectively, the “Restrictive Covenants”),
each of which is for, and shall inure to the benefit of the Benefited Persons:
1.    From and after the date hereof through and including May 24, 2020 (the
“Term”): (a) no Condominium shall be created covering the Property, (b) no
Condominium Conversion shall be affected or implemented, nor shall a Condominium
Project be created, with regard to the units within the Property, and (c) no
Condominium Plat shall be filed affecting the Property.
2.    In the event of the violation or breach of any of the Restrictive
Covenants, each Benefited Person shall have the right to prosecute a proceeding
at law or in equity against the party or parties who have violated or are
attempting to violate any of the Restrictive Covenants, to enjoin or prevent
them from doing so, to cause such violation to be remedied, including without
limitation, court costs and attorney fees in enforcing the Restrictive
Covenants. Without limiting the foregoing, any party or parties who breaches the
Restrictive Covenants set forth in Section 1 herein above and any successor or
assign of such party or parties (other than a mortgagee with a security interest
in the Property, and with respect to a mortgagee with a security interest in the
Property and its successors and assigns, subject to the terms set forth below in
this paragraph 2) shall, and does hereby, to the fullest extent permitted by
law, indemnify, defend and hold each Benefited Person harmless from and against
any and all liabilities, damages, losses, claims, causes of action, suits,
demands, charges, complaints, costs and expenses (including, without limitation,
attorneys’ fees and costs of litigation), which any of the Benefited Persons may
suffer, incur or be obligated to perform arising out of such party or parties
breach or failure to strictly comply with the Restrictive Covenants, including,
without limitation, all liabilities, damages, losses, claims, causes of action,
suits, demands, charges, complaints, costs and expenses arising or accruing as a
result of any claims by subsequent owners of any portion of the Property
(including owners of condominium units or owners of a cooperative, as the case
may be) relating to (a) the development, design, construction and maintenance of
the Property and any defects, breaches of contract, errors, omissions, or
negligence in connection therewith, or (b) any omissions, misrepresentations or
misstatements in any conversion, condominium or cooperative documents, or
(c) any other liabilities that Grantor or any Benefitted Person could be
responsible for under applicable local law as a result of a Condominium
Conversion. All remedies provided herein or at law or in equity shall be
cumulative and not exclusive of any other remedy at law or in equity. Under no
circumstances shall the violation of the terms of the Restrictive Covenants
result in a forfeiture or reversion of title.
With respect to a mortgagee with a security interest in the Property and its
successors and assigns, notwithstanding the foregoing to the contrary, in the
event of a sale, transfer, or other disposition of the Property by a mortgagee,
including but not limited to a conveyance pursuant to a deed-in-lieu of
foreclosure or the sale of the Property at a foreclosure, the transferee
(including the mortgagee or an affiliate of a mortgagee as a purchaser at a
foreclosure sale) shall not have


{00847420.10 46276-000125 }    
C-7





--------------------------------------------------------------------------------





indemnity obligations resulting from a prior owner’s breach of the Restrictive
Covenants set forth in Section 1: such transferees shall not have the obligation
to indemnify, defend and hold harmless the Benefited Persons with respect to any
breach by a prior owner of the Property of the Restrictive Covenants set forth
in Section 1 occurring prior to such transferee’s acquisition of the Property.
3.    The Restrictive Covenants are appurtenant to and run with the Property,
and shall be binding and enforceable against all parties having any right, title
or interest in the Property, and their respective heirs, successors and assigns,
and shall inure to the benefit of each Benefited Person.
4.    Failure on the part of any Benefited Person to complain of any act or
failure to act to enforce the Restrictive Covenants irrespective of how long
such failure continues shall not constitute a waiver by any of the Benefited
Persons of the right to strictly enforce any violation of the Restrictive
Covenants. Notwithstanding any provision hereof to the contrary, Grantor, in its
sole discretion, may elect to waive, modify, amend, or terminate any or all of
the Restrictive Covenants set forth herein; provided, however, that, no such
waiver, modification, amendment or termination shall be effective unless the
same is set forth in a writing executed by Grantor and such writing is filed
with the County Recorder for the county in which the Property is located.
Grantor does hereby waive, for and on behalf of itself and any Benefited
Parties, the enforcement of the Restrictive Covenants as against any mortgagee
with a security interest in the Property except and to the extent of the right
of each Benefited Person to prosecute a proceeding at law or in equity against
such mortgagee for violating or attempting to violate any of the Restrictive
Covenants while such mortgagee or its affiliate has ownership of the Property
(following a foreclosure event or deed-in-lieu thereof), and to enjoin or
prevent them from doing so; and such waiver of enforcement against any mortgagee
shall not alter or impair the right to enforce the Restrictive Covenants as
against any owner/mortgagor.
5.    If any term, covenant, condition or provision of the Restrictive
Covenants, or the application thereof to any person, entity or circumstance,
shall ever be held to be invalid or unenforceable, then in each such event the
remainder of the Restrictive Covenants or the application of such term,
covenant, condition or provision to any other person or any other circumstance
(other than those as to which it shall be invalid or unenforceable) shall not be
thereby affected, and each term, covenant, condition and provision hereof shall
remain valid and enforceable to the fullest extent permitted by law.
6.    Notwithstanding anything to contrary contained herein, no expiration of
the Restrictive Covenants and no earlier termination of the Restrictive
Covenants shall be deemed to waive or release any party from any prior breach of
the Restrictive Covenants.
7.    As used in this Deed, the following terms shall have the following
meanings:
(a)    “Benefited Person” means all of the following: (i) Grantor, (ii) any
constituent entity or affiliate of Grantor and any partner, member, shareholder,
officer, or director of any such constituent entity or affiliate of Grantor,
(iii) Wesley Village Development, LP, a Delaware limited partnership (“WVD”),
(iv) any constituent entity or affiliate of WVD and any partner, member,
shareholder, officer, or director of any such constituent entity or affiliate of
WVD, and (v) any other person or entity who has been designated as a “Benefited
Person”,


{00847420.10 46276-000125 }    
C-8





--------------------------------------------------------------------------------





in a writing executed and delivered after the date hereof by either Grantor or
any successor or assign of Grantor and filed for record with the County Recorder
for the county in which the Property is located.
(b)    “Condominium” means a condominium as defined under the "North Carolina
Condominium Act", Section 47C of the North Carolina General Statutes (the
“Condominium Act”), or any similar statute or law which defines a condominium.
(c)    “Condominium Conversion” means the filing or recording with the
applicable county clerk or county recorder, or other applicable state, municipal
or local governmental entity or agency, of any document providing for the
conversion of the Property to a Condominium Project.
(d)    “Condominium Plan” means a condominium plan or declaration filed in
connection with the Condominium Act, or any similar statute or law which defines
a condominium plan.
(e)    “Condominium Plat” means any condominium plat filed in connection with
the Condominium Act, or any similar statute or law which defines a condominium
plat.
(f)    “Condominium Project” means any project all or a portion of which has
located thereon a Condominium or a Condominium Conversion.
8.    The Restrictive Covenants shall automatically terminate and expire and be
of no further force or effect at the end of the Term. However, the Restrictive
Covenants will cease to apply to any building on the Property if the building is
completely destroyed by casualty or demolished. No documentation or further
instrument will be required to evidence the termination of the Restrictive
Covenants and all current and future owners, lenders, title insurers and others
having an interest in the Property may rely simply on the expiration of the Term
as conclusive evidence of termination of the Restrictive Covenants.








{00847420.10 46276-000125 }    
C-9





--------------------------------------------------------------------------------






EXHIBIT “D”
BILL OF SALE AND ASSIGNMENT
For valuable consideration, receipt of which is hereby acknowledged, KBS LEGACY
PARTNERS WESLEY LP, a Delaware limited partnership formerly known as KBS Legacy
Partners Wesley LLC, a Delaware limited liability company, and KBS LEGACY
PARTNERS WESLEY LAND LLC, a Delaware limited liability company (collectively,
"Seller"), sells, conveys, and assigns to ___________________________________
("Buyer"), with no representation or warranty of any kind or nature whatsoever ,
and at no cost, expense or liability to Seller, the following:
1)    All improvements and fixtures presently located on the improved real
property commonly known as the Wesley Village Apartments located at 2715 Wet
Stone Way, Charlotte, North Carolina 28208 as more particularly described on
Exhibit "A" attached hereto (the "Real Property"), 301 apartment units, plus
amenities, all other buildings and structures presently located on the Real
Property, all apparatus, equipment and appliances used in connection with the
operation or occupancy thereof, such as heating and air conditioning and
mechanical systems and facilities used to provide any utility or fire safety
services, parking services, refrigeration, ventilation, trash disposal,
recreation or other services thereto (collectively, the "Improvements");
2)    The personal property owned by Seller which is located on and used in
connection with Seller's business operations on the Real Property including the
personal property more particularly described on Exhibit "B" attached hereto
(collectively, the "Personal Property"); and
3)    To the extent such are assignable, Seller’s right, title and interest in
(a) all licenses, license agreements and other similar agreements with licensees
or other persons or entities using any portion of the Real Property or
Improvements (collectively, the “Licenses”), a current list of which is attached
hereto as Exhibit C; (b) all permits, licenses, certificates of occupancy, if
any, entitlements and governmental approvals that relate to the Real Property,
Improvements, Personal Property, Leases, or Assumed Service Contracts,
(collectively, the “Permits”); (c) the Infrastructure Reimbursement Agreement
dated August 20, 2008 between Seller, as assignee of Wesley Village Development,
LP, and the City of Charlotte (the “IR Agreement”), (d) the name, “Wesley
Village Apartments,” marks, other symbols and general intangibles that primarily
relate to the Real Property or the Improvements including any websites or URLs
used solely in connection with the Property (other than the names KBS Legacy
Partners Wesley LP, KBS Legacy Partners Wesley GP LLC, KBS Legacy Partners
Wesley LLC, KBS Legacy Partners Wesley Land LLC, Legacy Partners Residential,
Inc., Legacy Partners Residential LLC, Legacy Partners, Inc., Legacy Partners,
Legacy or derivatives thereof, KBS Legacy Partners Properties LLC, KBS Legacy
Partners Limited Partnership, and KBS Legacy Partners Apartment REIT; and (e)
Warranties, as listed in Exhibit D attached hereto (collectively, the
“Intangible Property”). For purposes hereof, “Warranties” shall mean any
construction warranties from the contractors or subcontractors that were
involved in the construction of the Improvements and manufacturer warranties and
guaranties covering the Improvements and


{00847420.10 46276-000125 }    
D-1





--------------------------------------------------------------------------------





Personal Property to the extent such extend beyond the date hereof, including,
without limitation, roof, HVAC, water heater and window blind warranties. The
Improvements, the Personal Property and the Intangible Property are collectively
referred to herein as the "Assets".
Seller agrees that Seller will, at the written request of Buyer, from time to
time, execute and deliver to Buyer, at no cost or expense to Seller, all other
and further instruments necessary to vest in Buyer any of Seller’s right, title
and interest in or to any of the Assets.
This Bill of Sale and Assignment has been executed and delivered in connection
with that certain Agreement for Purchase and Sale dated as of December __, 2016,
by and between Seller and Buyer, as successor in interest by assignment from
___________________, a _____________________ (as amended and assigned, the
"Purchase Agreement"). This Bill of Sale and Assignment shall be effective upon
the occurrence of the Closing as such term is defined in the Purchase Agreement.


{00847420.10 46276-000125 }    
D-2





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Seller has executed this Bill of Sale and Assignment as of
the ____ day of ____________, 20__.
SELLER:


KBS LEGACY PARTNERS WESLEY LP, a Delaware limited partnership


By:
KBS LEGACY PARTNERS WESLEY GP LLC, a Delaware limited liability company, its
General Partner



By:
KBS Legacy Partners Properties LLC, a Delaware limited liability company, its
sole member



By:
KBS Legacy Partners Limited Partnership, a Delaware limited partnership, its
sole member



By:
KBS Legacy Partners Apartment REIT, Inc., a Maryland corporation, its sole
general partner





By:_______________________________
Name:________________________
Title:_________________________






KBS LEGACY PARTNERS WESLEY LAND LLC, a Delaware limited liability company


By:
KBS Legacy Partners Properties LLC, a Delaware limited liability company, its
sole member



By:
KBS Legacy Partners Limited Partnership, a Delaware limited partnership, its
sole member



By:
KBS Legacy Partners Apartment REIT, Inc., a Maryland corporation, its sole
general partner





By:_______________________________
Name:________________________
Title:_________________________


{00847420.10 46276-000125 }    
D-3





--------------------------------------------------------------------------------






EXHIBIT "E"
ASSIGNMENT AND ASSUMPTION OF LEASES
THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this "Assignment") is made and entered
into as of this ____ day of _______, 20__, by and between KBS LEGACY PARTNERS
WESLEY LP, a Delaware limited partnership formerly known as KBS Legacy Partners
Wesley LLC, a Delaware limited liability company ("Assignor"), and
__________________________ ("Assignee"), with reference to the following:
RECITALS:
WHEREAS, Assignor is the landlord under the leases described on Exhibit "A"
attached hereto (the "Leases") which relate to portions of the real property
commonly known as the Legacy Wesley Village Apartments located at 2715 Wet Stone
Way, Charlotte, North Carolina 28208 as more particularly described on
Exhibit "B" attached hereto (the "Property"); and
WHEREAS, pursuant to that certain Agreement for Purchase and Sale between
Assignor and Assignee, as successor in interest by assignment from
______________a _______________, dated as of __________, 2016 (as amended and
assigned, the "Purchase Agreement"), Assignor has agreed to assign and Assignee
has agreed to assume, without representation or warranty of any kind or nature
whatsoever, express or implied, except as expressly contained in the Purchase
Agreement, and at no additional cost or expense to Assignor, the Leases.
Assignee has further agreed to assume the liability for the Security Deposits
(defined below), to the extent delivered to, or credited to Assignee.
NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Assignor and Assignee agree as follows:
1.    This Assignment shall be effective for all purposes as of the date that
the Closing occurs pursuant to and as defined in the Purchase Agreement (the
"Effective Date").
2.    Assignor does hereby sell, assign, transfer, convey, set over and deliver
to Assignee, without representation or warranty of any kind or nature
whatsoever, express or implied all of Assignor’s right, title and interest in
and to the Leases and all security deposits owing to tenants under the Leases
(including any pet deposits, or similar fees) (the "Security Deposits").
3.    Assignee assumes from and after the Effective Date all of Assignor’s
obligations as landlord under the Leases accruing from and after the Effective
Date, but not otherwise, and with respect to the Security Deposits given to
Assignor by tenants under the Leases and transferred by Assignor to Assignee
hereunder, regardless of when accrued.
4.    If Assignor or Assignee is required to employ counsel to enforce any of
the terms of this Assignment or for damages by reason of any alleged breach of
this Assignment or for a declaration of rights hereunder, the prevailing party
shall be entitled to recover its reasonable attorneys’ fees and court costs
incurred.


{00847420.10 46276-000125 }    
E-1





--------------------------------------------------------------------------------





5.    This Assignment (a) shall be binding on, and inure to the benefit of the
parties hereto, and their successors in interest and assigns, (b) shall be
governed by and construed in accordance with the laws of the State of North
Carolina, and (c) may be executed in several counterparts, all of which taken
together shall be deemed the original.
6.    Assignor agrees that Assignor will, at the written request of Assignee and
at no cost, expense or liability to Assignor, execute and deliver to Assignee
all other and further instruments necessary to vest in Assignee any of
Assignor’s right, title and interest in or to any of the Leases.
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the day and year first hereinabove written.
ASSIGNOR:


KBS LEGACY PARTNERS WESLEY LP, a Delaware limited partnership


By:
KBS LEGACY PARTNERS WESLEY GP LLC, a Delaware limited liability company, its
General Partner



By:
KBS Legacy Partners Properties LLC, a Delaware limited liability company, its
sole member



By:
KBS Legacy Partners Limited Partnership, a Delaware limited partnership, its
sole member



By:
KBS Legacy Partners Apartment REIT, Inc., a Maryland corporation, its sole
general partner





By:_______________________________
Name:________________________
Title:_________________________










ASSIGNEE:


[INSERT SIGNATURE BLOCK]






{00847420.10 46276-000125 }    
E-2





--------------------------------------------------------------------------------






 
EXHIBIT "F"
ASSIGNMENT AND ASSUMPTION OF CONTRACTS
THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this "Assignment") is made and
entered into as of this ____ day of _______, 20__, by and between
_____________________, a Delaware limited partnership ("Assignor"), and
_________________________________ ("Assignee"), with reference to the following:
RECITALS:
WHEREAS, Assignor is a party to each of those agreements, documents or contracts
described on Exhibit "A" attached hereto (collectively, the "Contracts") which
relate to that certain improved real property commonly known as the Wesley
Village Apartments located at ______________________, _____________________,
_____________________ as more particularly described on Exhibit "B" attached
hereto (the "Property"); and
WHEREAS, pursuant to that certain Agreement for Purchase and Sale between
Assignor and Assignee, as successor in interest by assignment from
_________________, a ____________________, dated as of __________, 2016 (as
amended and assigned the "Purchase Agreement"), Assignor has agreed to assign
and Assignee has agreed to assume, without representation or warranty of any
kind or nature whatsoever other than as set forth in the Purchase Agreement, and
at no additional cost or expense to Assignor, the Contracts.
NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Assignor and Assignee agree as follows:
1.    This Assignment shall be effective for all purposes as of the date that
the Closing occurs pursuant to and as defined in the Purchase Agreement (the
"Effective Date").
2.    Assignor does hereby sell, assign, transfer, convey, set over and deliver
to Assignee, without representation or warranty of any kind or nature
whatsoever, other than as set forth in the Purchase Agreement, express or
implied and at no additional cost or expense to Assignor, all of Assignor’s
right, title and interest in and to the Contracts. Assignee hereby understands
and agrees that some or all of the Contracts may be terminable upon such
assignment or assignable only upon obtaining the appropriate consent of the
other party to the Contracts.
3.    Assignee hereby assumes as of and from the Effective Date all of
Assignor’s obligations, covenants and duties under the Contracts accruing from
and after the Effective Date and agrees to fully perform, observe, satisfy and
discharge all of the terms, conditions, obligations and restrictions thereunder
accruing from and after the Effective Date.
4.    If Assignor or Assignee is required to employ counsel to enforce any of
the terms of this Assignment or for damages by reason of any alleged breach of
this Assignment or for a


{00847420.10 46276-000125 }    
F-1





--------------------------------------------------------------------------------





declaration of rights hereunder, the prevailing party shall be entitled to
recover its reasonable attorneys’ fees and court costs incurred.
5.    This Assignment (a) shall be binding on, and inure to the benefit of the
parties hereto, and their successors in interest and assigns, (b) shall be
governed by and construed in accordance with the laws of the State of North
Carolina, and (c) may be executed in several counterparts, all of which taken
together shall be deemed the original.
6.    Assignor agrees that Assignor will, at the written request of Assignee and
at no cost, expense or liability to Assignor, execute and deliver to Assignee
all other and further instruments necessary to vest in Assignee any of
Assignor’s right, title and interest in or to any of the Contracts.
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the day and year first hereinabove written.
ASSIGNOR:
KBS LEGACY PARTNERS WESLEY LP, a Delaware limited partnership


By:
KBS LEGACY PARTNERS WESLEY GP LLC, a Delaware limited liability company, its
General Partner



By:
KBS Legacy Partners Properties LLC, a Delaware limited liability company, its
sole member



By:
KBS Legacy Partners Limited Partnership, a Delaware limited partnership, its
sole member



By:
KBS Legacy Partners Apartment REIT, Inc., a Maryland corporation, its sole
general partner





By:_______________________________
Name:________________________
Title:_________________________






ASSIGNEE:


[INSERT SIGNATURE BLOCK]
 




{00847420.10 46276-000125 }    
F-2





--------------------------------------------------------------------------------






EXHIBIT "G"
NOTICE OF SALE


(To Tenants, Regarding Assignment of Leases)


TO:
All Tenants of Wesley Village Apartments
2715 Wet Stone Way
Charlotte, North Carolina
____________, 20__





RE:    Notice of Change of Ownership of Wesley Village Apartments, Mecklenburg
County, North Carolina


To Whom It May Concern:


You are hereby notified as follows:
1.
That as of the date hereof, KBS LEGACY PARTNERS WESLEY LP formerly known as KBS
Legacy Partners Wesley LLC, a Delaware limited liability company has
transferred, sold, assigned, and conveyed all of its interest in and to the
above‑described property (the “Property”) to _______________________, a
__________________________ (the “New Owner”).



2.
Future notices and rental payments with respect to your leased premises at the
Property should be made to the New Owner in accordance with your lease terms at
the following address, or at such other address as New Owner advises you:



Wesley Village
2715 Wet Stone Way
Charlotte, NC 28208



3.
If there is a security deposit with respect to your lease, it has been
transferred to the New Owner, and the New Owner shall be responsible for holding
your security deposit in accordance with the terms of your lease and applicable
laws.



4.
We expect that New Owner or its property management agent will contact you
shortly with respect to other information regarding New Owner, the Property and
your lease.



KBS LEGACY PARTNERS WESLEY LP, a Delaware limited partnership
By:    KBS LEGACY PARTNERS WESLEY GP LLC, a Delaware limited liability company
By:    KBS Legacy Partners Properties LLC, a Delaware limited liability company,
its sole member
By:    KBS Legacy Partners Limited Partnership, a Delaware limited partnership,
its sole member
By:
KBS Legacy Partners Apartment REIT, Inc., a Maryland corporation, its sole
general partner



By: _____________________________    
Name: _______________________
Title: ________________________


[ADD BUYER SIGNATURE BLOCK]




{00847420.10 46276-000125 }    
G-1



--------------------------------------------------------------------------------






EXHIBIT "H"
FIRPTA AFFIDAVIT
Section 1445 of the Internal Revenue Code of 1986, as amended (the "Code"),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. To inform the transferee that the
withholding of tax is not required upon the disposition of a U.S. real property
interest, the undersigned, KBS LEGACY PARTNERS WESLEY LP, a Delaware limited
partnership formerly known as KBS LEGACY PARTNERS WESLEY LLC, a Delaware limited
liability company ("Transferor"), hereby certifies to _________________________,
a ________________________, the following:


1.Transferor is not a foreign corporation, foreign partnership, foreign limited
liability company, foreign trust, or foreign estate (as those terms are defined
in the Internal Revenue Code (the "Code") and Income Tax Regulations);
2.    Transferor’s U.S. employer or tax identification number is ______________;
3.    Transferor is not a disregarded entity as defined in §1.1445-2(b)(2)(iii)
of the Code; and
4.    Transferor’s address is: c/o Legacy Partners, Inc., 4000 E. Third Avenue,
Sixth Floor, Foster City, CA 94404, Attention: Robert Calleja.
Transferor understands that this Certificate may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could result in punishment by fine, imprisonment, or both.
Under penalty of perjury, the undersigned declares that it has examined this
affidavit and, to the best of its knowledge and belief, it is true, correct and
complete, and the undersigned further declares that the person signing below has
the authority to sign this document on behalf of Transferor.
TRANSFEROR:


KBS LEGACY PARTNERS WESLEY LP, a Delaware limited partnership


By:
KBS LEGACY PARTNERS WESLEY GP LLC, a Delaware limited liability company, its
General Partner



By:
KBS Legacy Partners Properties LLC, a Delaware limited liability company, its
sole member



By:
KBS Legacy Partners Limited Partnership, a Delaware limited partnership, its
sole member



By:
KBS Legacy Partners Apartment REIT, Inc., a Maryland corporation, its sole
general partner





By:_______________________________
Name:________________________
Title:_________________________




{00847420.10 46276-000125 }    {00    
H-1
c

--------------------------------------------------------------------------------










EXHIBIT "I"
LIST OF SERVICE CONTRACTS


 
Vendor
Type of Service
1
Action Pest Control
Exterminating
2
ADT Alarm
Office alarm monitoring
3
Apts. Com
Advertising
4
Apartment Guide/Rent Path
Advertising
5
Aramark
Starbucks Coffee Machine Rental
6
Check/Pack/Move
Relocation Referral
7
Court Furniture
Furniture Rental/ Model
8
Heaven & Earth Landscape
Landscape Service
9
Key Track
Key machine
10
Yes Energy Billing
Utility Billing
11
PST
Fire Alarm monitoring/Service
12
Schindler Elevator
Elevator Services
13
TWC
Line provider
14
Valet Waste
Resident Trash Service
15
Vision Office
Copier Machine Rental /Service
16
Jaskco Fitness
Fitness Equip Service
17
Audio Images
Answering Service
 
 
 





{00847420.10 46276-000125 }    I - 1



--------------------------------------------------------------------------------






EXHIBIT “J”
RENT ROLL


(See Attached)


{00847420.10 46276-000125 }    J - 1



--------------------------------------------------------------------------------





kbslegacy201610kex104rent1.jpg [kbslegacy201610kex104rent1.jpg]


{00847420.10 46276-000125 }    J - 2



--------------------------------------------------------------------------------





kbslegacy201610kex104rent2.jpg [kbslegacy201610kex104rent2.jpg]


{00847420.10 46276-000125 }    J - 3



--------------------------------------------------------------------------------





kbslegacy201610kex104rent3.jpg [kbslegacy201610kex104rent3.jpg]


{00847420.10 46276-000125 }    J - 4



--------------------------------------------------------------------------------





kbslegacy201610kex104rent4.jpg [kbslegacy201610kex104rent4.jpg]


{00847420.10 46276-000125 }    J - 5



--------------------------------------------------------------------------------





kbslegacy201610kex104rent5.jpg [kbslegacy201610kex104rent5.jpg]


{00847420.10 46276-000125 }    J - 6



--------------------------------------------------------------------------------





kbslegacy201610kex104rent6.jpg [kbslegacy201610kex104rent6.jpg]


{00847420.10 46276-000125 }    J - 7



--------------------------------------------------------------------------------





kbslegacy201610kex104rent7.jpg [kbslegacy201610kex104rent7.jpg]


{00847420.10 46276-000125 }    J - 8



--------------------------------------------------------------------------------





kbslegacy201610kex104rent8.jpg [kbslegacy201610kex104rent8.jpg]


{00847420.10 46276-000125 }    J - 9



--------------------------------------------------------------------------------





kbslegacy201610kex104rent9.jpg [kbslegacy201610kex104rent9.jpg]


{00847420.10 46276-000125 }    J - 10



--------------------------------------------------------------------------------





kbslegacy201610kex104rent10.jpg [kbslegacy201610kex104rent10.jpg]


{00847420.10 46276-000125 }    J - 11



--------------------------------------------------------------------------------





kbslegacy201610kex104rent11.jpg [kbslegacy201610kex104rent11.jpg]


{00847420.10 46276-000125 }    J - 12



--------------------------------------------------------------------------------





kbslegacy201610kex104rent12.jpg [kbslegacy201610kex104rent12.jpg]


{00847420.10 46276-000125 }    J - 13



--------------------------------------------------------------------------------





kbslegacy201610kex104rent13.jpg [kbslegacy201610kex104rent13.jpg]


{00847420.10 46276-000125 }    J - 14



--------------------------------------------------------------------------------





kbslegacy201610kex104rent14.jpg [kbslegacy201610kex104rent14.jpg]


{00847420.10 46276-000125 }    J - 15



--------------------------------------------------------------------------------





kbslegacy201610kex104rent15.jpg [kbslegacy201610kex104rent15.jpg]


{00847420.10 46276-000125 }    J - 16



--------------------------------------------------------------------------------





kbslegacy201610kex104rent16.jpg [kbslegacy201610kex104rent16.jpg]


{00847420.10 46276-000125 }    J - 17



--------------------------------------------------------------------------------





kbslegacy201610kex104rent17.jpg [kbslegacy201610kex104rent17.jpg]


{00847420.10 46276-000125 }    J - 18



--------------------------------------------------------------------------------





kbslegacy201610kex104rent18.jpg [kbslegacy201610kex104rent18.jpg]


{00847420.10 46276-000125 }    J - 19



--------------------------------------------------------------------------------





kbslegacy201610kex104rent19.jpg [kbslegacy201610kex104rent19.jpg]


{00847420.10 46276-000125 }    J - 20



--------------------------------------------------------------------------------





kbslegacy201610kex104rent20.jpg [kbslegacy201610kex104rent20.jpg]


{00847420.10 46276-000125 }    J - 21



--------------------------------------------------------------------------------





kbslegacy201610kex104rent21.jpg [kbslegacy201610kex104rent21.jpg]


{00847420.10 46276-000125 }    J - 22



--------------------------------------------------------------------------------





kbslegacy201610kex104rent22.jpg [kbslegacy201610kex104rent22.jpg]


{00847420.10 46276-000125 }    J - 23



--------------------------------------------------------------------------------





kbslegacy201610kex104rent23.jpg [kbslegacy201610kex104rent23.jpg]


{00847420.10 46276-000125 }    J - 24



--------------------------------------------------------------------------------





kbslegacy201610kex104rent24.jpg [kbslegacy201610kex104rent24.jpg]


{00847420.10 46276-000125 }    J - 25



--------------------------------------------------------------------------------





kbslegacy201610kex104rent25.jpg [kbslegacy201610kex104rent25.jpg]


{00847420.10 46276-000125 }    J - 26



--------------------------------------------------------------------------------





kbslegacy201610kex104rent26.jpg [kbslegacy201610kex104rent26.jpg]


{00847420.10 46276-000125 }    J - 27



--------------------------------------------------------------------------------





kbslegacy201610kex104rent27.jpg [kbslegacy201610kex104rent27.jpg]


{00847420.10 46276-000125 }    J - 28



--------------------------------------------------------------------------------





kbslegacy201610kex104rent28.jpg [kbslegacy201610kex104rent28.jpg]


{00847420.10 46276-000125 }    J - 29



--------------------------------------------------------------------------------





kbslegacy201610kex104rent29.jpg [kbslegacy201610kex104rent29.jpg]


{00847420.10 46276-000125 }    J - 30



--------------------------------------------------------------------------------





kbslegacy201610kex104rent30.jpg [kbslegacy201610kex104rent30.jpg]


{00847420.10 46276-000125 }    J - 31



--------------------------------------------------------------------------------





kbslegacy201610kex104rent31.jpg [kbslegacy201610kex104rent31.jpg]


{00847420.10 46276-000125 }    J - 32



--------------------------------------------------------------------------------





kbslegacy201610kex104rent32.jpg [kbslegacy201610kex104rent32.jpg]


{00847420.10 46276-000125 }    J - 33



--------------------------------------------------------------------------------





kbslegacy201610kex104rent33.jpg [kbslegacy201610kex104rent33.jpg]


{00847420.10 46276-000125 }    J - 34



--------------------------------------------------------------------------------





kbslegacy201610kex104rent34.jpg [kbslegacy201610kex104rent34.jpg]


{00847420.10 46276-000125 }    J - 35



--------------------------------------------------------------------------------





kbslegacy201610kex104rent35.jpg [kbslegacy201610kex104rent35.jpg]


{00847420.10 46276-000125 }    J - 36



--------------------------------------------------------------------------------








EXHIBIT “K”
Intentionally Blank




{00847420.10 46276-000125 }    K - 1



--------------------------------------------------------------------------------






EXHIBIT “L”
CERTIFICATE AS TO TITLE
Title Affidavit & Indemnity
dated as of _____________________

--------------------------------------------------------------------------------



Certifications:


This Certificate as to Title is given with reference to that certain preliminary
title report or title commitment dated as of __________________, 2016 under Case
No. _______________ (such report or commitment being referred to herein as the
“Commitment”), and issued by Madison Title Agency, LLC as agent for
___________________ (“Title Insurer”). The undersigned certifies the following
to Title Insurer as to the above-referenced premises (the “Premises”) but only
as to the period between __________________, and the date hereof (subject to any
exceptions expressly noted below):
Mechanics Liens:


A. All labor, services or materials rendered or furnished in connection with the
Premises or with the construction or repair of any building or improvements on
the Premises contracted for or requested by the undersigned have been completed
and paid for in full, with the possible exception of routine repairs and/or
maintenance which have been or will be duly paid in the ordinary course of
business; and


B. To the actual knowledge of the undersigned, all other labor, services or
materials rendered or furnished in connection with the Premises or with the
construction or repair of any building or improvements on the Premises have been
completed and paid for in full.


Exceptions to any of the foregoing: None.
Tenants/Parties in Possession: Except as shown in the Commitment (with respect
to tenancies or other parties with interests of record), there are no tenants or
other parties who are in possession or have the right to be in possession of
said Premises, other than those tenants identified on the lease chart annexed
hereto, which tenants have rights as tenants only and do not have an option to
purchase all or part of the Premises or right of first refusal affecting all or
part of the Premises.


Options To Purchase or Rights of First Refusal: But for the instant transaction,
the undersigned has not entered into any unrecorded sale contracts, deeds,
mortgages, or purchase options or rights of first refusal affecting the Premises
or improvements thereon, which are presently in effect and will survive the
transfer of the Premises in connection with the instant transaction, except as
set forth in the Commitment.


Covenants & Restrictions: To the actual knowledge of the undersigned, (a) the
undersigned has received no notice of past or present violations of any
effective covenants, conditions or restrictions set forth in the Commitment (the
“CC&Rs”) which remain uncured, and (b) any charge or assessment provided for in
any of the CC&Rs has been or will be duly paid.
Exceptions to any of the foregoing: None.
Bankruptcy: No proceedings in bankruptcy or receivership have been instituted by
or against the undersigned (or its constituent entities) which are now pending,
nor has the undersigned (or its constituent entities) made any assignment for
the benefit of creditors which is in effect as to said Premises.
Exceptions to any of the foregoing: None.
Gap Indemnification:
Between the date hereof and the date of recording of the insured conveyance but
in no event later than five (5) business days from the date of Title Insurer’s
receipt of the insured conveyance in final form (hereinafter, the “Gap Period”),
the undersigned has not taken or allowed and will not voluntarily take or allow
any action to encumber the Premises in the Gap Period.

--------------------------------------------------------------------------------



Further Assurances:


{00847420.10 46276-000125 }    L - 1



--------------------------------------------------------------------------------





The undersigned hereby undertakes and agrees to fully cooperate with Title
Insurer in correcting any errors in the execution and acknowledgment of the
insured conveyance.

--------------------------------------------------------------------------------





Counterparts:
This document may be executed in counterparts.

--------------------------------------------------------------------------------



Inducement and Indemnification:
The undersigned provides this document to induce Title Insurer to insure title
to said Premises well knowing that it will do so only in complete reliance upon
the matters asserted hereinabove and further, will indemnify and hold Title
Insurer harmless against any loss or damage sustained as a result of any
inaccuracy in the matters asserted hereinabove.

--------------------------------------------------------------------------------



Knowledge/Survival:
Any statement “to the actual knowledge of the undersigned” (or similar phrase)
shall mean that the undersigned have no knowledge that such statement is untrue
(and, for this purpose, the undersigned’s knowledge shall mean the present
actual knowledge [excluding constructive or imputed knowledge] of the below
individual signer [“Knowledge Individual”]), but such Knowledge Individual shall
not have any liability in connection herewith. Notwithstanding anything to the
contrary herein, (1) any cause of action for a breach of this document shall
survive until six (6) months after the date hereof, at which time the provisions
hereof (and any cause of action resulting from any breach not then in litigation
in the jurisdiction where the Premises are situated) shall terminate; and (2) to
the extent Title Insurer shall have knowledge as of the date hereof that any of
the statements contained herein is false or inaccurate, then the undersigned
shall have no liability with respect to the same.

--------------------------------------------------------------------------------



Owner:


KBS LEGACY PARTNERS WESLEY LP, a Delaware limited partnership


By:
KBS LEGACY PARTNERS WESLEY GP LLC, a Delaware limited liability company, its
General Partner



By:
KBS Legacy Partners Properties LLC, a Delaware limited liability company, its
sole member



By:
KBS Legacy Partners Limited Partnership, a Delaware limited partnership, its
sole member



By:
KBS Legacy Partners Apartment REIT, Inc., a Maryland corporation, its sole
general partner





By:_______________________________
Name:________________________
Title:_________________________


{00847420.10 46276-000125 }    L - 2



--------------------------------------------------------------------------------







KBS LEGACY PARTNERS WESLEY LAND LLC, a Delaware limited liability company


By:
KBS Legacy Partners Properties LLC, a Delaware limited liability company, its
sole member



By:
KBS Legacy Partners Limited Partnership, a Delaware limited partnership, its
sole member



By:
KBS Legacy Partners Apartment REIT, Inc., a Maryland corporation, its sole
general partner





By:_______________________________
Name:________________________
Title:_________________________




[ATTACH CURRENT RENT ROLL]




{00847420.10 46276-000125 }    L - 3



--------------------------------------------------------------------------------






EXHIBIT “M”


PROPERTY MATERIALS


1.
All materials regarding the Infrastructure Reimbursement Agreement dated August
20, 2008

2.
All Environmental Site Assessment Reports and all materials regarding the
submission of the Property to the Brownfields program

3.
Existing Title Policy

4.
As Built Survey

5.
As Built Plans and Specs

i.    Architectural
ii.    Civil
iii.    Structural
iv.    MEP
v.    Landscape Architect
vi.    Interior Design
vii.    Fire Protection


6.
Geotech/Soils Reports

7.
Subcontractor, Supplier and Manufacturer Warranties still in force, if any

8.
Certificates of Occupancy

9.
Property Tax Bills for 2014, 2015 and 2016



10.
Insurance Loss Run for past year for property and liability coverage



11.
Listing of Personal Property Inventory

i.    Fitness Center
ii.    Maintenance Equipment
iii.    Model Furnishings and accessories
iv.    Office Furnishings and accessories
v.    Pool Furniture
12.
Site Plan and Floor Plans

13.
Professional Photos

14.
Leasing brochure and marketing collateral



{00847420.10 46276-000125 }    M - 1



--------------------------------------------------------------------------------





15.
Operating Licenses and Permits

16.
Property Management Staff Roster, including salaries

17.
Property phone numbers

18.
Historical Operating Statement for trailing 12 months of Operations — 2013,
2014, 2015, 2016

19.
Weekly Asset Management Reports(WAMR) commencing 1/31/16

20.
Seller's form of Residential Lease Agreement, related Addenda and access to
lease files at the property.

21.
Rent Roll showing all charges/income/deposit detail

22.
Accounts Receivable Aging/Delinquency Report

23.
Historical Cap Ex individually in excess of $5,000 for 2014, 2015, 2016

24.
Current Rental Pricing and specials

25.
Lease Expiration Report

26.
Market Rental Survey

27.
Rental qualification criteria

28.
A list of all service contracts with third parties to provide services for the
Property and copies of such contracts

29.
Copy of utility bills for 2016

30.
Telcom Agreement

31.
Rentable Items Directory

32.
Resident Directory — Lease From Dates

33.
Work Order Listings

34.
Concession Matrix

35.
Resident demographic profile

36.
Corporate Unit Agreements, if any

37.
Resident Lease files and Work Order files are maintained at the Property and
will be accessible to Buyer reps at the Property.



{00847420.10 46276-000125 }    M - 2



--------------------------------------------------------------------------------






EXHIBIT N
LIST OF LICENSES
None


{00847420.10 46276-000125 }    N - 1

